     Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 1 of 46




               APPENDIX OF UNPUBLISHED OPINIONS

A.   Chavez v. IBP, Inc.,
     No. CV-01-5093-RHW, 2005 WL 8158586 (E.D. Wash. May 18, 2005)

B.   General Refractories Co. v. First State Insurance Co.,
     No. CIV.A. 04-3509, 2015 WL 3450391 (E.D. Pa. May 29, 2015)

C.   In re Engers v. AT&T,
     No. CIVA 98-CV-3660 JLL, 2005 WL 6460846 (D.N.J. Sept. 9, 2005)

D.   Lovo v. Express Courier International, Inc.,
     No. 4:16-CV-853-Y, 2018 WL 6573132 (N.D. Tex. Oct. 24, 2018)

E.   North Trade U.S., Inc. v. Guinness Bass Import Co.,
     No. 3:03CV1892CFDTPS, 2006 WL 2263885 (D. Conn. Aug. 7, 2006)

F.   SEC v. Das,
     No. 8:10CV102, 2012 WL 425182 (D. Neb. Feb. 8, 2012)

G.   United States v. Sarraga-Solana,
     No. CRIM.A. 04-144-6-JJF, 2005 WL 3701472 (D. Del. Oct. 6, 2005)
Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 2 of 46




                        A
               Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 3 of 46
Chavez v. IBP, Inc., Not Reported in Fed. Supp. (2005)
2005 WL 8158586

                                                                           Defendants allege that they are prejudiced by the Plaintiffs
                                                                           failure to disclose their “new damages theory”—that class
    KeyCite Yellow Flag - Negative Treatment                               members should be compensated at their normal rate of pay
On Reconsideration in Part Chavez v. IBP, Inc., E.D.Wash., June 28, 2005
                                                                           for meal break damages for weeks where overtime is due–
                  2005 WL 8158586
                                                                           pursuant to Rule 26(a). Defendants state that they relied on the
    Only the Westlaw citation is currently available.
                                                                           parties' stipulation that Alvarez would be collateral estoppel
    United States District Court, E.D. Washington.
                                                                           to the meal break issue, and that the new damages theory
                                                                           runs contrary to the stipulation. In the alternative, if the
     Maria CHAVEZ, et al., on behalf of themselves
                                                                           Court denies the motion to strike, Defendants seek leave to
      and all others similarly situated, Plaintiffs,
                                                                           withdraw from the stipulation on meal break damages for
                           v.
                                                                           non-Alvarez class plaintiffs.
 IBP, INC., Lasso Acquisition Corporation, and Tyson
  Foods, Inc., all Delaware corporations, Defendants.                      The Plaintiffs respond that disclosure of their theory was not
                                                                           required under Rule 26(a), because it was not based upon
                      NO. CV-01-5093-RHW
                                                                           the testimony of an expert witness. Instead, the question of
                                |
                                                                           damages calculations, Plaintiffs propose, only require Rule
                       Signed 05/18/2005
                                                                           1006 “human calculator” evidence and number crunching
Attorneys and Law Firms                                                    that need not be disclosed under Rule 26(a). The Plaintiffs
                                                                           argue that there has been no prejudice to the Defendants
David N. Mark, Law Office of David N. Mark, Kathryn                        because the theory was disclosed in the deposition of Dr.
Goater, William Rutzick, Schroeter Goldmark & Bender,                      Nickerson, and the Defendants will have 45 days under the
Seattle, WA, for Plaintiffs.                                               stipulation, after the Final Findings of Fact, to run their
                                                                           damages reports. Furthermore, the Plaintiffs maintain that
Joel M. Cohn, Michael J. Mueller, Nicole M. Mueller, Akin                  their FLSA straight-time theory was not precluded by the
Gump Strauss Hauer & Feld LLP, Washington, DC, Robert                      stipulation, because there were no rulings on the issue in
C. Tenney, Meyer Fluegge & Tenney, Yakima, WA, for                         Alvarez; thus, no collateral estoppel effect applies.
Defendants.
                                                                           The Court finds that disclosure of the so called “new damages
                                                                           theory” was not required under Rule 26(a), because it is based
           ORDER DENYING DEFENDANTS'                                       merely on damages calculations. The rate at which employees
          MOTION TO STRIKE PLAINTIFFS'                                     should be compensated for straight time, during periods
         NEW DAMAGES THEORY, INTER ALIA                                    where overtime is also due, is a question of law for the Court.
                                                                           The method by which those damages are calculated does not
ROBERT H. WHALEY, United States District Judge
                                                                           turn on conflicting Fed. R. Evid. 702 expert opinions. Instead,
 *1 Before the Court are Defendants' Motion to Strike                      the parties are utilizing Drs. Abbott and Munson as “human
Plaintiffs' New Damages Theory (Ct. Rec. 716) and                          calculators” under Fed. R. Evid. 1006. Even if the Plaintiffs'
Defendants' Motion to Shorten Time for Hearing on                          Section 778.315 theory amounted to expert evidence under
Defendants' Motion to Strike Plaintiffs' New Damages                       Rule 26(a), the Court would find that there was no prejudice
Theory (Ct. Rec. 720). In addition, the parties raise various              in late disclosure. The damages portion of the trial has not
issues related to the damages phase of the trial in their                  yet commenced, and the parties have stipulated to disclose
Damages Trial Briefs. The Court will address these issues in               calculations 45 days prior to the damages trial.
turn.
                                                                           The Court further finds that the Defendants' contention that
                                                                           they would not have entered into the May 2004 Stipulation
I. Defendants' Motion to Strike                                            had they been aware of the Plaintiffs' theory that 209 C.F.R. §
The Defendants move to strike the portion of Plaintiffs'                   778.315 applied is without merit. The Defendants entered into
damages trial brief that suggests that under the FLSA,                     the May 2004 Stipulation before the Plaintiffs had prepared
employees who have both unpaid non-overtime and overtime,                  any damages report. Furthermore, ¶ 93(f) of the Stipulation
should be paid at their normal rate for non-overtime wages.                and Pretrial Order states that the trial will include issues of



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
             Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 4 of 46
Chavez v. IBP, Inc., Not Reported in Fed. Supp. (2005)
2005 WL 8158586

“damage calculations.” There is no indication that the parties   the Court of Appeals was correct with regard to overtime pay,
thought they were bound by the Stipulation to raising only       it erred as to minimum wage claims.”).
damages theories that were raised or decided in Alvarez.
                                                                 Wash. Admin. Code § 296-126-092(1) provides that

II. Remaining Damages Issues

A. Meal Break Compensation (Damages Prior to July 1,                         (1) Employees shall be allowed a meal
2001)                                                                        period of at least 30 minutes which
 *2 The parties dispute (1) the rate at which employees                      commences no less than two hours
should be compensated for their meal break damages; and                      nor more than five hours from the
(2) what amount of the meal-break time should be tallied                     beginning of the shift. Meal periods
toward overtime calculations. Plaintiffs contend that all                    shall be on the employer's time when
uncompensated meal-break time should be counted toward                       the employee is required by the
overtime calculations; Defendants contend that only “active                  employer to remain on duty on the
work time” (i.e., donning and doffing during meal breaks)                    premises or at a prescribed work site in
                                                                             the interest of the employer.
should be counted towards overtime calculations. 1 Plaintiffs
further maintain that, under the FLSA, a portion of the meal
break should be compensated at employees' normal rate in
weeks where employees earn overtime; Defendants disagree.        In Alvarez, the Ninth Circuit found that the WDLI interpreted
                                                                 this meal break regulation to provide
1      The parties agree that all overtime should be paid          a clear, ‘bright-line’ standard: it requires employers to
       at time and a half of normal wages. See RCW                 provide meal-breaks of “at least 30 minutes,” and it
       49.46.130(1).                                               demands that employers interrupting meal-breaks “pay for
                                                                   the entire meal break, regardless of the length and the
   (i) Meal Break Compensation Rate                                number of the work-interruptions or curtailments.”
In Alvarez v. IBP, Inc., 339 F.3d 894, 914 (9th Cir. 2003),
the Ninth Circuit found that IBP was liable to any plaintiff     339 F.3d at 913. Under this interpretation, when employers
under the Washington MWA for the entire 30 minutes if            interrupt a meal break, the entire meal break must be
an employee spent any amount of time during unpaid meal          compensated for failure to provide a sufficient meal break.
period on compensable activities. How damages for the meal       There is no distinction made between the time of actual
break should be calculated (minimum wage vs. straight time)      interruption, and the remaining break time. Instead, the
was not an issue on appeal. However, this Court's Alvarez        bright-line rule classifies the meal period as either entirely
contingent findings compensated employees at minimum             compensable, or entirely break.
wage rates for the full 30-minute period, and compensated
any resulting overtime at time and a half of normal wages. See   Plaintiffs point to WDLI interpretive guidelines ES-026 and
Alvarez Findings at 37 (finding that “the MWA requires IBP       ES.C.6 as support for the proposition that employees should
to pay the class members at least the state minimum wage for     be paid their normal rate for the active meal break time.
all hours worked”). The Court relied upon Seattle Prof'l Eng'g   As the Ninth Circuit recognized in Alvarez, in Washington
Ass'n v. Boeing, which held that the “WMWA does not assure       state “[t]he construction of a rule by the agency which
payment of contractually agreed wage rates; it only requires     promulgated it is entitled to great weight.” Washington State
that an employer pay the minimum wage for straight time.”        Liquor Control Bd. v. Washington State Personnel Bd., 88
139 Wash. 2d 824, 834 (2000) (pointing out that Court of         Wash. 2d 368, 561 P.2d 195, 200 (Wash. 1977). ES-026,
Appeals erred in United Food & Commercial Workers Union          issued April 1992 and in effect until January 2, 2002, provides
Local 1001 v. Mutual Benefit Life Ins. Co., 84 Wash. App. 47,    that “[m]eal periods are considered hours of work when
51 (1996) when it wrote: “[u]nder that statutory scheme, an      the employer requires employees to remain on duty on the
employee has a right to be paid either his or her regular wage   premises or at a prescribed work site in the interest of the
or, when appropriate, overtime for all time worked.” While       employer.” In contrast, “[m]eal periods are not considered
                                                                 hours of work when employees are completely relieved from



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
             Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 5 of 46
Chavez v. IBP, Inc., Not Reported in Fed. Supp. (2005)
2005 WL 8158586

duty and allowed to leave the work site.” The regulation also
defines the term “on the employer's time”, as used in Wash.
Admin. Code 296-126-092, to mean “compensable hours of                         [w]orkers would have to record
work.”                                                                         each minute spent working during
                                                                               the unpaid meal break. The
 *3 Defendants assert that the Court should adhere to the                      record-keeping would have to be
position it articulated in Alvarez, and find that meal breaks                  exhaustively detailed.... Such is not
should be compensated at minimum wage. Furthermore,                            the intent of Wash. Admin. Code §
Defendants argue that the Plaintiffs have not predicated their                 296-126-092(1).
meal break claim on a contractual theory, and so they should
not be able to recover their contractual wage. In Seattle
Prof'l Eng'g, the court noted that employees who attended an       Amicus Brief, p. 12. Plaintiffs argue that dividing work into
orientation without pay, must be compensable at minimum            “active work” and break time and paying types of work at
wage. 139 Wash. 2d at 831 n.3. Regular wages were not              different rates would result in the same dilemma noted by the
available, the court opined, because the employees had not         WDLI.
brought suit under RCW 49.52.050 and .070. Id. The court
noted in Seattle Prof'l Eng'g that those sections, not the         The Court finds that all paid meal break time should be
WMWA, provide the statutory remedy for unpaid wages                counted toward “hours worked” for overtime purposes.
owing under a contract. Id. Here, however, the Plaintiffs have     Neither this Court's findings, nor the Ninth Circuit's findings
raised contractual claims for failure to compensate. Amended       reached the issue of whether the entire 30-minute meal
Complaint ¶ 50.                                                    break period (60 minutes when doubled for willfulness),
                                                                   should be counted as “hours worked” towards an employee's
The Court finds that under Seattle Prof'l Eng'g, employees         overtime calculations. Moreover, Wash. Admin. Code §
must be compensated at minimum wage for time they are              296-126-092(1) does not address whether this compensated
not engaged in active work. Workers shall be compensated at        time must be counted as “hours worked” for overtime
contractual wages, however, for the times in which they are        purposes. The Court finds that counting all time as
engaging in active work (i.e. donning and doffing equipment        hours worked for overtime purposes would best comport
to use the restroom).                                              with WDLI's interpretation of Wash. Admin. Code §
                                                                   296-126-092(1).
   (ii) Overtime Calculations and the Meal Break
Plaintiffs assert that the entire uncompensated meal-break            (iii) FLSA Straight Time
period must be considered “hours of work” under Washington         The Plaintiffs additionally argue that the entire meal break
Department of Labor & Industries regulations and guidelines,       should be compensated at a normal rate of pay, where an
and all of the time must accrue toward the 40 hour total           employee has worked over 40 hours in one week, because the
for overtime calculations. The Defendants argue that only          FLSA requires straight time compensation to be paid “under
“active work” should be counted in calculating overtime, and       his contract.” 29 C.F.R. § 778.315. In their Motion to Strike,
“remaining break time” should only be paid at minimum wage         the Defendants respond to Plaintiffs' claim that certain meal
without regard to overtime, as a penalty for the failure to have   breaks should be compensated at normal pay rate. The court in
afforded a long enough meal break.                                 Alvarez did not make any findings on the impact of the FLSA
                                                                   on calculation of meal break damages.
Counting “active work” toward overtime would shift
unnecessary record keeping burdens onto employees. In               *4 The FLSA regulations provide that whenever overtime
its amicus briefing in Alvarez, the WDLI vehemently                is due, employers may comply with overtime regulations
objected to this Court's finding that employees should receive     only if the employees have been paid for “all the straight
compensation only for minutes of work performed during             time compensation due him for the nonovertime hours.” 29
a meal break precisely because of the record keeping by            C.F.R. § 778.315. Payment of straight time, in turn, must
employees that would be required. In its brief, the WDLI           be according to “contract (express or implied) or ... any
explained that in order to compensate workers for only the         applicable statute.” Id. The Court finds that pursuant to 29
minutes worked during a meal break


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
             Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 6 of 46
Chavez v. IBP, Inc., Not Reported in Fed. Supp. (2005)
2005 WL 8158586

                                                                      Defendants request a “credit” for other damages owed. The
C.F.R. § 778.315, all meal-time work should be paid at the
                                                                      Defendants point out that this is how the Court ordered
contractual rate of pay in weeks where both overtime and non-
                                                                      the application of the extra four minutes of clothes time in
overtime work is performed.
                                                                      Alvarez. See Alvarez Findings at 41:8-10. The Court finds that
                                                                      such a “credit” is appropriate.
B. Averaging Technique
The Defendants ask the court to apply an “averaging
technique” to pre-shift claims and meal break claims to               D. Knife Maintenance in Hides
approximate the number of employees who are engaging                  Defendants propose that they allow compensation of 2/7 of
in work. Defendants maintain that this averaging technique            the time required to maintain knives to each employee every
should be applied because only a certain number of Plaintiffs         work day, to effectuate the Court's findings that Hides workers
store equipment in their lockers (as opposed to taking                must be paid “as if they performed pre-shift sanding and
equipment home), and because only a certain number of                 steeling 2 of every 7 days that they worked.” PFOF at 43.
Plaintiffs don and doff their equipment or use the restroom           The Court finds that 2/7 compensation per day for knife
                                                                      maintenance is appropriate.
during meal breaks. See Reich v. Waldbaum, 833 F. Supp.
1037 (S.D.N.Y. 1993), rev'd on other grounds, 52 F.3d 35
                                                                      Accordingly, IT IS HEREBY ORDERED that
(2d Cir. 1995) (applying an “averaging” technique, where the
calculations took into account that there were no violations as
                                                                      1. Defendants' Motion to Strike Plaintiffs' New Damages
to some employees).
                                                                      Theory (Ct. Rec. 716) is DENIED.
Because the Court finds that Plaintiffs have met their burden
                                                                      2. Defendants' Motion to Shorten Time for Hearing on:
of presenting sufficient evidence to show the amount and
                                                                      Defendant's Motion to Strike Plaintiffs' New Damages theory
extent of work as a matter of just and reasonable inference,
                                                                      (Ct. Rec. 720) is GRANTED.
it declines to apply an averaging technique. See Anderson v.
Mt. Clemens, 328 U.S. 680, 687-88 (1946).
                                                                      IT IS SO ORDERED. The District Court Executive is
                                                                      directed to enter this order and to provide copies to counsel.
C. Five Minutes of Meal Break Time After September
15, 2003
                                                                      All Citations
Where employees did not use the entire 5 minutes of
their clothes time at meal breaks in donning and doffing,             Not Reported in Fed. Supp., 2005 WL 8158586

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 4
Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 7 of 46




                        B
             Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 8 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

                                                                   1   On July 23, 2004, GRC commenced this action,
                    2015 WL 3450391                                    which was assigned to the calendar of the
               United States District Court,                           Honorable Edmund V. Ludwig. On July 19, 2013,
                   E.D. Pennsylvania.                                  it was reassigned to the calendar of the Honorable
                                                                       L. Felipe Restrepo (doc. no. 501). By Order dated
       GENERAL REFRACTORIES COMPANY                                    August 15, 2013 (doc. no. 509), Judge Restrepo
                      v.                                               notified counsel that this action would be tried
     FIRST STATE INSURANCE COMPANY, et al.                             consistent with Judge Ludwig's Order dated April
                                                                       10, 2013 (doc. no. 482), which bifurcated the
                  Civil Action No. 04–3509.                            insurance regulatory issue for trial first. In addition,
                               |                                       counsel were notified that “[a]s to all other matters
                    Signed May 29, 2015.                               in this case, this Court has adopted and will follow
                                                                       Judge Ludwig's previous rulings,” and “those
Attorneys and Law Firms
                                                                       rulings will not be revisited.” Order, Aug. 15, 2013
Mark E. Gottlieb, Meghan K. Finnerty, Michael Conley,                  (doc. no. 509).
William H. Pillsbury, Offit Kurman PA, Philadelphia, PA, for              A three-day jury trial was held. See Trial record
General Refractories Company.                                             (“R.”), transcripts dated Jan. 13, 14, and 15, 2014
                                                                          (doc. nos.590–593). The question presented
Karen H. Moriarty, Kevin E. Wolff, Coughlin Duffy LLP,                    to the jury was “whether the Pennsylvania
Morristown, NJ, for Centennial Insurance Company.                         insurance commissioner implemented a policy,
                                                                          which was uniformly executed by the
Samuel J. Arena, Jr., Daniel T. Fitch, William T. Mandia,
                                                                          insurance department, to disapprove all asbestos
Stradley, Ronon, Stevens & Young, Philadelphia, PA, for
                                                                          exclusions during the time frame at issue.”
St. Paul Travelers Successor to/or formerly known as Aetna
                                                                          R. 126:20–127:1, dated Jan. 14, 2014 (doc.
Casualty & Surety Company.
                                                                          no. 592); see also R. 18:22–19:4, 29:3–13,
American International Ins. Co., New York, NY, pro se.                    249:8–14, dated Jan. 13, 2014 (doc. no. 590);
                                                                          R. 136:1–19, 156:16–24, dated Jan. 14, 2014
Century Indemnity Company, Philadelphia, PA, pro se.                      (doc. no. 592). The jury returned a verdict
                                                                          in favor of defendants, answering the question
                                                                          presented: “No.” See R. 4:2–5:4, 5:13–25, dated
                        MEMORANDUM                                        Jan. 15, 2014 (doc. no. 593). On July9, 2014,
                                                                          by a stipulated dismissal with prejudice (doc.
L. FELIPE RESTREPO, District Judge.                                       no. 617), Plaintiff GRC and all remaining
                                                                          Defendants-except Travelers-settled this action.
 *1 Plaintiff General Refractories Company (“GRC”), a                     On November 3, 2014, a bench trial was
manufacturer and supplier of refractory products that at times            held as to the meaning of the “Asbestos
contained some asbestos, sues its insurance carriers for a                Exclusion” contained in two insurance policies
declaration of excess insurance coverage against underlying               that Travelers sold to GRC, providing excess
asbestos-related lawsuits and for breach of insurance contract.           liability coverage for a one-year period, August
Since about 1978, GRC has been named as a defendant in                    1, 1985 to August 1, 1986. See R., transcript
a multitude of asbestos-related suits throughout the United               dated Nov. 3, 2014 (doc. no. 634); Travelers'
States. Each of those insurance carriers has now settled with             policies, Def. Trial Exs., D–1, D–2; parties'
GRC, except one-Defendant Travelers Casualty and Surety                   Stipulations, D–12 at ¶ 9. That Exclusion
Company, formerly known as The Aetna Casualty and Surety                  eliminates insurance for sums, which GRC
Company (“The Aetna”) (collectively, “Travelers”). A jury                 becomes legally obligated to pay for injuries or
trial is scheduled for June 15, 2015. Order, dated Mar. 3, 2015,          loss “arising out of asbestos.” Def. Trial Exs.,
¶ 4 (doc. no. 642). 1                                                     D–1 and D–2. It was ruled that the Exclusion is
                                                                          ambiguous, which requires a ruling that favors
                                                                          coverage for the policyholder, GRC: “That



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
             Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 9 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

          is, the Asbestos Exclusion is not enforceable            summaries of business records. Pl. Resp. at 8–9 (doc. no.
          and is not effective to preclude insurance               656). GRC also responds that during discovery, Travelers
          coverage for GRC against underlying asbestos-            received multiple updated copies of the Claims Database and
          related lawsuits, which sue ‘typically ... for           the Queue, and Travelers had “unfettered access to all of the
          bodily injuries, diseases, and fear of contracting       documents that support the Claims Database and the Queue.”
          the same, allegedly resulting from exposure              Id. at 5, 3–7. In addition, GRC asserts that Travelers, “as a
          to asbestos-containing products manufactured,            primary insurer for GRC, and as a litigant in this matter for
          sold, and distributed by GRC.’ “ Order and               over ten years, ... had access to not only GRC's current claims
          Mem., dated Mar. 3, 2015 (doc. nos.637, 636)             information, but also its historic information as well.” Id. at
          (quoting Compl. ¶ 23); Gen. Refractories Co. v.          1–3.
          First State Ins. Co., No. 04–3509, ––– F.Supp.3d
          ––––, 2015 WL 918797 (E.D.Pa. Mar.3, 2015)               Specifically, GRC proffers the Queue, an itemized summary
          (Restrepo, J.).                                          spreadsheet, to evidence settlements in excess of $120
The parties were heard as to “what adjudication, if any, is        million. See Pl. Br. in Support of Mot. Summ. J. at
required going forward to achieve a prompt and complete            5 (doc. no. 647–1) (citing Affidavit of Michael Conley
resolution of this action.” Order, dated Mar. 3, 2015 (doc. no.    (“Conley Aff”) ¶ 4, dated April 17, 2015 (doc. no. 646)).
638); Hr'g Tr ., 30:3–13, 35:10–36:6, 42:13–43:3, dated Mar.       The Queue incorporates information taken from the Claims
24, 2015 (doc. no. 644). This Memorandum decides the first         Database. The Queue lists about 31,440 to 34,440 claims for
of the pretrial motions identified by the parties and permitted    asbestos-related bodily injury claims asserted against GRC.
                                                                   It lists about 25,104 settlements by GRC of those claims.
by the Court. 2
                                                                   Declaration of Michael Conley (“Conley Decl”) ¶ 16, dated
                                                                   May 1, 2015 (doc. no. 657). About 3,145 of the settled claims
2      Orders, dated Mar. 24 and 25, 2015 (doc. nos.642,           have been paid for a sum that totals $19,599,066. Conley Aff.
       643). See the parties' respective Statements of             ¶ 4 (doc. no. 646); Pl. Resp. at 6 (doc. no. 656).
       issues for adjudication (doc. nos.639, 640). As
       permitted, GRC filed two motions (doc. nos.647,              *2 The Queue is “not a static document.” Pl Resp. at 9
       648), and Travelers filed three motions (doc.               (doc. no. 656). GRC continues to be sued, and to defend
       nos.649, 650,651).                                          and settle, underlying asbestos-related claims. The Claims
Under Rule 1006 of the Federal Rules of Evidence, Defendant        Database and the Queue record new information as it is
Travelers moves to preclude Plaintiff GRC from introducing         presented to GRC. Both databases incorporate information
at trial a summary-the “Queue”-evidencing settlements of           from documents warehoused in Pottstown, Pennsylvania and
claims asserted against GRC in the underlying asbestos-            Dallas, Texas. Id. at 2. In large part, claimants' counsel
related lawsuits. See Def. Mot., Br. at 1–2 (doc. nos.650,         submitted those documents to support settlements of the
650–1). The motion contends that GRC has not produced the          underlying claims. See generally Hr'g Tr., 3:22–7:9, dated
“actual,” “final,” and “complete” summary that GRC intends         Mar. 24, 2015 (doc. no. 644).
to introduce at trial. Id. at 1, 5–7. It is also contended that
GRC “has refused” Travelers' request to review documents           GRC correctly notes that Travelers' motion does not identify
supporting the summary and has failed to make them                 a single, specific entry in the proffered summaries as being
available. Id. at 2, 11–12. The motion acknowledges receipt        faulty, inaccurate, or otherwise deficient. See, e.g., Pl Resp.
of versions of the summary, criticizing them as inaccurate and     at 1, 10 (doc. no. 656). Travelers does not dispute this,
“missing significant pieces of information” Id. at 2, 6, 10.       replying only that “GRC is required to present adequate,
Travelers' reply brief asserts these objections as to a separate   admissible evidence of damages that would be covered under
summary proffered by GRC—the “Claims Database—which                the Travelers policies.” Def. Reply at 1–2 (doc. no. 659).
also records information about the underlying claims. Def.         Travelers also does not identify any specific documents that
Reply at 1–2 (doc. no. 659). This summary, it is said, “bears      support Claims Database or the Queue as being inadmissible
some of the same deficiencies as the Queue.” Id.                   or otherwise faulty.


GRC maintains that under Rule 803(6) of the Federal Rules of       It is Travelers' position that the summaries, even if admissible,
Evidence, the Claims Database and the Queue are admissible         would unfairly prejudice a jury's deliberations. Def. Br. at 2,



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 10 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

5, 12–15 (doc. no. 650–1) (citing Fed.R.Evid. 401, 402, 403).             curiam) (“In 1996, Travelers Property Casualty
This is so, it is contended, primarily because the summaries              Corporation ... acquired Aetna's property and
evidence “claims well in excess of any possible recovery                  casualty companies....”). It is suggested that
of damages by GRC” under the excess insurance policies                    Defendant Travelers did not know or could
that Travelers sold to GRC. Id at 2. GRC maintains that                   not have learned how GRC's primary insurance
the summaries would not unfairly prejudice the factfinder's               carrier, The Travelers, structured GRC's defense-
deliberations. Pl. Resp. at 15–16 (doc. no. 656).                         in particular, the methods used for recording and
                                                                          settling claims. Id. No further explanation is made
On March 13, 2015, for the first time in this litigation,                 as to how that corporate history might have
Travelers presented its objections to GRC's methods of                    affected Defendant Travelers' response to GRC's
recording and settling the underlying claims. See Def.                    tender on June 10, 2002, of the underlying claims
Statement (doc. no. 640). Travelers contended that additional             along with copies of its Claims Database and
discovery is needed before trial of GRC's damages. Id at                  the Queue. In addition, the record establishes that
3. This request was denied. Fact discovery closed on June                 during the period The Travelers was defending
7, 2010. Orders, Jan. 21, 2010 and Feb. 19, 2008 (doc.                    the underlying lawsuits using claims databases,
nos.239, 199). Expert discovery closed on April 29, 2011.                 GRC fully informed The Aetna, now Defendant
Order, Mar. 17, 2011 (doc. no. 303). Dispositive motions                  Travelers, of that defense strategy. Accordingly,
were due by August 1, 2011. Order, Feb. 19, 2008 (doc.                    the assertion that The Travelers and Defendant
no. 199). Despite previous opportunities to request additional            Travelers are separate corporate entities does not
discovery, Travelers did not do so. See generally Hr'g Tr., 9:3–          create any genuine disputes for trial.
10:6, 31:23–32:11, 33:20–35:9, dated Mar. 24, 2015 (doc. no.        *3 The Travelers no longer defended or indemnified
644).                                                              GRC after exhaustion of its primary limits of liability.
                                                                   On June 10, 2002, GRC tendered the underlying claims
                                                                   to its excess liability insurance carriers. All of the excess
I. FACTS THAT DO NOT PRESENT ANY GENUINE
                                                                   carriers—including Defendant Travelers—denied coverage,
DISPUTES FOR TRIAL
                                                                   maintaining that the policies sold to GRC contain exclusions
From 1975 through 1985, The Travelers Indemnity Company
                                                                   of such claims.
(“The Travelers”) provided GRC with primary liability
insurance. 3 During 1981 through 1994, The Travelers
                                                                   Left to fend for itself, GRC has negotiated settlements on
defended and indemnified GRC under those primary policies
                                                                   its own since about 2002, largely using the claims resolution
for asbestos-related bodily injury and property damage
                                                                   structure initially put in place by The Travelers. Pl. Br.
claims. The Travelers had over a decade of claims experience
                                                                   in Support of Mot. Summ. J. at 5 (doc. no. 647–1); Pl.
with GRC's liabilities for specific products, how to collect
                                                                   Resp. at 2–6 (doc. no. 656). GRC has collected the same
and record information about the claims, what evidence
                                                                   categories of evidence and has recorded the same types of
was required to resolve them, and their settlement values.
                                                                   information that The Travelers required. GRC has maintained
The Travelers settled thousands of those claims. Ultimately,
                                                                   the extensive databases recording the claims asserted against
GRC's liabilities far exceeded the limits of liability of its
                                                                   it. GRC remains a defendant in tens of thousands of asbestos-
primary insurance. By 1994, the policy limits of GRC's
                                                                   related lawsuits. New cases continue to be filed against GRC,
primary insurance with The Travelers were exhausted.
                                                                   and GRC continues to record and settle new and pending
                                                                   claims.
3      The Travelers Indemnity Company (“The
       Travelers”) sold these primary insurance policies           In essence, GRC has settled with underlying claimants by
       to GRC. Defendant Travelers Casualty and                    agreeing to pay a specific dollar amount, which is derived
       Surety Company, f/k/a The Aetna Casualty and                from valuations that claimants with similar types of asbestos-
       Surety Company asserts that it had a separate               related diseases have recovered. For each settlement, GRC
       incorporation and history. Def. Resp. to Pl.                has required the claimant to provide:
       Mot. Summ. J. at 9 (doc. no. 652) (citing
       Pulmonary Advisory Servs. v. Aetna Life & Cas.
       Co., 58 F. App'x 597, 597 (5th Cir.2003) (per



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 11 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

                                                                 “GENNEW” or the “Access” database. Here, all versions are
                                                                 referred to as the “Claims Database.” See Claims Database
            sworn evidence of exposure to a                      excerpts, Conley Decl., Ex. E (doc. no. 657–5); Deposition
            GRC asbestos-containing product at                   Testimony of Barry L. Katz, Esq., 1277:6–1280:13, dated
            some location ... as well as medical                 May 6, 2010, Conley Decl., Ex. F (doc. no. 657–6). See also
            verification of an asbestos-related                  Conley Aff. ¶¶ 5–6 (doc. no. 646); id., Ex. 5, Katz letter, dated
            disease, ... and that the claims are not             June 10, 2002 (doc. no. 646–5); id., Ex. 6, letter of Travelers'
            subject to valid jurisdictional or statute           counsel, Stephen B. Nolan, Esq. of Stradley Ronon Stevens
            of limitations defenses.                             & Young, LLP (“Stradley Ronon”), dated July 23, 2008 (doc.
                                                                 no. 646–6).


Letter from GRC's counsel to Baron & Budd, confirming             *4 In addition, GRC has maintained the database that
settlement, dated Dec. 11, 1998, Conley Aff., Ex. 1, dated       summarizes settlements of the underlying asbestos-related
Sept. 16, 2011 (doc. no. 364). “But it is not a done deal        claims, which is referred to as the Queue. In printed form, it
until we get the release.” Deposition Testimony of Jamie         is an excel spreadsheet arranging categories of information
P. Yadgaroff, Esq., 20–21, 51:9–15, dated Aug. 11, 2010,         in vertical columns, and itemizing the details of each claim
Conley Decl. ¶ 12, Ex. I (doc. no. 657–9). See also Yadgaroff    horizontally per line. According to Travelers, the Queue
Dep., 20:6–51:15, Conley Aff., Ex. 2, dated Sept. 16, 2011       contains some 31,439 lines of information. Def. Br. at 11 (doc.
(doc. no. 364) (describing her work).                            no. 650–1).


Since about 2000–2001, each settled claimant has been            Since about 2000 to 2001, GRC has paid claims on a
assigned a right to recover funds that GRC obtained in           “first-in-time” basis. See Pl. Resp. at 2 (doc. 656). At that
previous coverage litigation or is successful in recovering in   time, Stephanie Stephens, a paralegal for the Sedgwick Law
this action. See, e.g., settlement agreement and supporting      Firm in Dallas, Texas, began documenting and recording
medical diagnosis, Conley Decl. ¶¶ 17–18, Exs. J, K (doc.        settlements on the Queue. Id.; Affidavit of Stephanie M.
nos.657, 657–10, 657–11). See also Order and Mem., dated         Stephens (“Stephens Aff.”) ¶¶ 1, 3–4, dated May 1, 2015,
Mar. 26, 2012 (doc. nos.432, 433), and amending Order,           Conley Decl., Ex. G (doc. no. 657–7). Stephens entered on
dated Mar. 28, 2012 (doc. nos.434, 434–1); Gen. Refractories     the Queue the date of receipt of signed releases, and as to each
Co. v. First State Ins. Co., 862 F.Supp.2d 382 (E.D.Pa.          entry:
Mar.27, 2012) (Ludwig, J.) (ruling that under Pennsylvania
law, GRC's “two-tiered or conditional” settlements with the
underlying claimants are permissible and constitute damages                   Each entry on the Queue was made
within the meaning of the excess insurance policies issued                    at or near the time I received the
by Defendants in this action—including The Aetna, now                         signed release. Each entry on the
Defendant Travelers).                                                         Queue was based on either information
                                                                              that I reviewed or was based on
                                                                              information that was provided to me
   A. Databases Evidencing the Underlying Lawsuits and                        by other legal assistants acting on
   Claim Settlements                                                          behalf of GRC who indicated they
Beginning in 1981, The Travelers and GRC worked together                      had reviewed and received the releases
to resolve the ever increasing number of asbestos-related                     and had knowledge of the settlements.
claims. The Travelers established the structure of GRC's                      I maintained the information on the
defense, setting the protocol and methods used to analyze,                    Queue in the regular course of our
record, and settle those claims. GRC cooperated and together                  work on behalf of GRC.
with The Travelers, maintained a computer software database
that recorded specific information-such as each plaintiff's
name, location of suit, medical diagnosis, details about         Stephens Aff. ¶¶ 16, 18. The Queue records the priority in
exposure to specific products, status of the claim, and other    which the underlying claims are to be paid. Released claims
information. At times, this was also referred to as the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
           Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 12 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

first entered on the Queue are paid prior to subsequently         information on the Queue. Stephens Aff. 17. She continued
released claims.                                                  to work on settlements, approving and rejecting claims,
                                                                  and continued to update the Queue upon receipt of signed
From inception of the Queue until September, 2005, Stephens       releases. Id. Presently, she reviews and processes settlement
performed the following as part of her duties for GRC. She        submissions in Texas, which is the jurisdiction with the most
reviewed submissions by counsel for underlying claimants          claims on the Queue. Id.
that memorialized or supported a settlement with GRC,
and she entered certain types of information on the Queue.        Stephens reviewed a printout of the Queue, dated April, 2015,
Stephens Aff. ¶ 5. As part of this review, she confirmed:         a copy of which GRC produced to Travelers. Stephens Aff.
                                                                  ¶ 19. She recognizes it as “the Queue I maintained for GRC
  • receipt of a medical report that reflected the diagnosis of   through 2005,” except for four new columns of information
     an asbestos-related disease (id. ¶¶ 6, 7);                   that GRC recently added: “date of first exposure, disease
                                                                  code, running sum and paid.” Id. See, e.g., excerpts from the
  • that the plaintiff's diagnosed disease was consistent with
                                                                  Queue produced to Travelers in April, 2015, Conley Decl. ¶¶
     the settlement demand (id. ¶ 7);
                                                                  14–15, Ex. H (doc. nos.657, 657–8).
  • that an asbestos-containing product assembled and sold
     by GRC was identified (id. ¶ 6); and
                                                                     B. GRC Made the Claim Database and the Queue
  • that “the plaintiff alleged exposure to a GRC product, and       Available to Travelers Along With the Documents
     that the alleged exposure time period was consistent with       That Support Those Summaries
     the general time GRC sold the specific product(s)” (id. ¶¶   In 1989, while GRC's primary carrier, The Travelers, was
     8, 10 (citing a list of GRC's former asbestos-containing     defending the underlying claims, GRC's Secretary and
     products that she used in her review, Ex. 1(doc. no. 657–    General Counsel, Dorothy Stassun Costello, wrote to GRC's
     7 at 7)).                                                    excess carrier, The Aetna, now Defendant Travelers. See
                                                                  Costello letter, dated July 18,1989, Conley Aff. ¶ 10, Ex. 2
Stephens would reject a claimant's submission if the              (doc. no. 646–2). This letter apprised The Aetna of about
settlement packet:                                                6,000 asbestos-related bodily injury claims that The Travelers
                                                                  was defending under its primary policies. Id. In part, the letter
                                                                  stated:
            did not allege exposure to a
            GRC asbestos-containing product; ...
            alleged exposure outside of the time                               We believe that pursuant to the terms
            GRC sold the specific product; or ...                              of the [excess] policies of insurance
            alleged exposure at a location GRC                                 issued by you to GRX [GRC], 4
            did not believe purchased a GRC                                    coverage is available to GRC for the
            product ....                                                       foregoing claims, and for such similar
                                                                               claims as may be brought against
                                                                               GRC in the future. If your company's
Stephens Aff. ¶ 9; see, e.g., Stephens' letters rejecting                      position is to the contrary, or if your
individual settlements, id. ¶ 11, Exs. 1, 2 (doc. nos. 657–                    company does not intend to follow the
7 at 9–20, 21–33). She “does not recall ever processing a                      coverage of underlying insurers, we
settlement where the underlying plaintiff alleged exposure                     expect to hear from you in writing
to raw asbestos sold by GRC.” Id. ¶ 10. “Settlements were                      as soon as possible so we may avoid
approved based only on the GRC products referenced in                          any unnecessary misunderstanding or
Exhibit 1.” Id. (citing the list of GRC's former asbestos                      disagreement in the future.
containing products, Ex. 1 (doc. no. 657–7 at 7)).

 *5 About September, 2005, Stephens transferred to others
some of her duties to review settlement materials and enter



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
             Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 13 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

4       “GRX” referred collectively to GRC and other
                                                                       *6 Id. Nothing was said about the methods The Travelers
        affiliated business entities. In this Memorandum,
                                                                      and GRC were using to record and settle the underlying
        “GRC” is substituted for “GRX.”
                                                                      claims. No requests were made for more information.
Id. The letter concluded: “To the extent you have any              In 1991, while GRC's primary carrier, The Travelers,
questions or matters of inquiry, or if you desire further          was defending the underlying claims, GRC's Senior Vice
information with respect to the referenced claims, please let      President and General Counsel, Barry L. Katz, wrote to GRC's
me know.” Id. No requests for more information followed.           excess carrier, The Aetna, now Defendant Travelers. See
                                                                   Katz letter, dated Oct. 10, 1991, Conley Aff. ¶ 12, Ex. 4
Ed Marek, “Product Specialist Environmental/National               (doc. no. 646–4). This letter again apprised The Aetna of the
Accounts Claim” on behalf of The Aetna, now Defendant              asbestos-related bodily injury claims-then numbering about
Travelers, responded. Marek letter, dated Aug. 8, 1989,            16,700 pending claims that were being indemnified under the
Conley Aff. ¶ 11, Ex. 3 (doc. no. 646–3) (“reservation of rights   primary policies. Id. The letter referred The Aetna to certain
letter”). The Aetna acknowledged GRC's July 18, 1989 notice        named representatives at The Aetna's offices located across
of claims, but asserted that the policies' “Asbestos Exclusion”    the nation—that is, on the East Coast and in Baltimore, the
barred any insurance benefits. This was the sole ground for        South and Southwest, Houston, the Mid–West and Hawaii,
disclaimer. 5 Id. Furthermore, the letter informed GRC:            and Denver—should “further, more detailed information” be
                                                                   needed. Id. Importantly, the letter stated in part:
5       Specifically, The Aetna's reservation of rights
        disclaimed as follows: “Both of these policies
                                                                               GRC has a computer generated listing
        carry ... Exclusion No. XN–13180, which is
                                                                               of all of these cases with detailed
        the Asbestos Exclusion. The Asbestos Exclusion
                                                                               information as to disease category and
        excludes all loss arising out of asbestos and
                                                                               worksites. This computer listing is
        includes bodily injury and property damage. It
                                                                               quite voluminous; should you desire
        further states than any asbestos losses that are
                                                                               to review this listing, it is available
        covered by any underlying insurance will not be
                                                                               for inspection at General Refractories'
        deemed to be covered by such underlying insurance
                                                                               corporate offices upon request. GRC
        in determining whether any underlying aggregate
                                                                               will also reproduce this listing for you
        limit of liability has been exhausted. Any payments
                                                                               at a cost of approximately $200.00.
        made for asbestos losses shall be considered a self-
        insured retention which the Named Insured must
        pay before our two policies respond.” Marek letter,
        dated Aug. 8, 1989, Conley Aff. ¶ 11, Ex. 3 (doc.          Id. Again, the letter concluded with an offer to provide
        no. 646–3). All of these cited defenses to coverage        more information, stating: “To the extent that you have any
        for the underlying claims depend on application            questions or matters of inquiry, please let me know.” Id. The
        of the Asbestos Exclusion, which was ruled to be           Aetna did not request more information or an appointment to
        ambiguous and unenforceable. Gen. Refractories             inspect the computer listing.
        Co. v. First State Ins. Co., No. 04–3509, –––
        F.Supp.3d ––––, 2015 WL 918797 (E.D.Pa. Mar.3,             In 1995, GRC provided to all of its excess liability insurance
        2015) (Restrepo, J.).                                      carriers an additional update as to the status of the asbestos-
                                                                   related claims—then totaling “23,420 open cases.” Memo
    By accepting notice of these claims or suits, Aetna is not     from Michael Conley, Esq., dated May 8, 1995, Conley
    waiving any other provisions of the insurance contract and     Aff. ¶ 15, Ex. 7 (doc. no. 646–7). The memo informed the
    all rights are reserved.                                       excess carriers—and in particular, The Aetna, now Defendant
                                                                   Travelers—as follows:
      At this point, Aetna will do nothing further with these
      cases and we are asking you to inform us when the
      underlying limits for the 1985–86 year for non-asbestos                  As you have all been informed,
      claims are near exhaustion.                                              effective November 1, 1994, The



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            6
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 14 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

            Travelers exhausted its primary                       During April, 2010, on behalf of GRC, Ms. Stephens gathered
            insurance coverage. Since that date,                  documents supporting settlements of the underlying asbestos-
            GRC has been coordinating its                         related claims for inspection by counsel for Defendants in this
            defense, largely using the defense                    action. Stephens Aff. ¶¶ 12–15, Conley Decl. ¶ 10, Ex. G (doc.
            structure put in place by [T]he                       no. 657–7). As part of that effort, she “pulled from storage a
            Travelers.                                            sampling of documents for various years in which settlements
                                                                  occurred and made available additional documents,” which
                                                                  were maintained in the Dallas, Texas office. Id. ¶ 13. Stephens
Id. The memo concluded: “If you require any additional            affirms that on April 6 and 7, 2010, counsel for Defendants
information, please contact me.” Id. The Aetna, now               “reviewed approximately 20 boxes of documents in our office
Defendant Travelers did not object to the structure of GRC's      in Dallas,” and following that review, she “coordinated the
defense.                                                          scanning of the documents for the defendants.” Id. ¶ 14.
                                                                  “GRC made scanned copies of all documents requested and
On June 10, 2002, GRC tendered the underlying asbestos-           produced in excess of 50,000 pages of documents from files
related claims to Defendant Travelers, “including Aetna,” as      in Texas.” Pl. Resp. at 5 (doc. no. 656) (citing Stephens Aff.
GRC's excess insurance carriers. Katz letter, dated June 10,      ¶ 15); Conley Aff. ¶ 9 (doc. no. 646).
2002, Conley Aff. ¶ 13, Ex. 5 (doc. no. 646–5). Importantly,
GRC explained that it enclosed:                                   In addition, GRC made available for Defendants' inspection
                                                                  and copying the files that GRC has maintained in Pottstown,
                                                                  Pennsylvania. Conley Aff. ¶ 9 (doc. no. 646). “Counsel
                                                                  for defendants reviewed these files on multiple occasions,
            a CD that contains a database of GRC's
                                                                  identified documents for copying, and GRC produced to the
            open claims. You should consider this
            letter a tender of these cases. I am also             defendants approximately 4000 pages of documents.” Id.
            enclosing a description of each field                 Letter of GRC's counsel, Mark Gottlieb, dated Apr. 30, 2010,
            entry to the database.... The database                addressed to all defense counsel in this action, describing
            utilizes Access software.                             how, when, and where claims information and documents
                                                                  underlying the Queue were available for inspection in 2008
                                                                  and going forward. Id. ¶ 16, Ex. 8 (doc. no. 646–8).

 *7 Id. This letter was addressed to Travelers' counsel,
                                                                  In March and April, 2015, GRC produced to Defendant
Samuel J. Arena, Jr., Esq. of Stradley Ronon, which law
                                                                  Travelers versions of the Queue updated through April, 2015.
firm continues to represent Defendant Travelers in this action.
                                                                  Pl. Resp. at 6 (doc. no. 656) (citing Conley Decl. ¶ 13, Ex. H
Id. Once again, Katz on behalf of GRC concluded with an
                                                                  (doc. nos.657, 657–8)). These were delivered in Excel format
offer to provide more information: “If you require any other
                                                                  so that the data could be searched and sorted. Id. In addition,
reasonable information, please let me know.” Id.
                                                                  as to those claims listed on the Queue as having been paid,
                                                                  GRC's counsel produced evidence of their payment. Id.
Before discovery in this action closed on June 7, 2010,
Travelers' counsel, Stradley Ronon, made copies of the
                                                                   *8 As produced in April, 2015, the Queue contained four
Claims Database and the Queue as maintained by GRC
                                                                  additional columns: date of first exposure, disease code,
through April and May, 2008. See Stradley Ronon's letter,
                                                                  running sum, and payment. See, e.g., excerpts from the Queue
dated July 23, 2008, Conley Aff. 14, Ex. 6 (doc. no. 646–
                                                                  produced in April, 2015, Conley Decl. ¶¶ 14–15, Ex. H (doc.
6). In addition, Defendants questioned GRC's Rule 30(b)
                                                                  nos.657, 657–8). The “running sum” column reflects the total
(6) corporate designee, Katz, about both the Queue and the
                                                                  sum of agreed settlement amounts, and the “paid” column
Claims Database, using printed portions of each marked
                                                                  reflects claims that were paid by GRC in “the last year or so.”
as deposition exhibits. For the Queue produced in April,
                                                                  Pl. Resp. at 6 (doc. no. 656). The new columns of information
2010, see Katz Dep., 1051:4–24, 1053:9–1054:24, and for
                                                                  were achieved by merging data taken from earlier iterations of
the Claims Database produced in April, 2008, see Katz Dep.,
                                                                  the Claims Database and the Queue. Id. (citing Conley Decl.
1277:6–1280:13, 1280:20–1281:21, Conley Decl. ¶ 8, Exs. E,
                                                                  ¶ 14 (doc. no. 657)). GRC also removed from the Queue those
F (doc. nos. 657–5 and 657–6).
                                                                  claims that GRC had previously paid, but does not sue in this



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
             Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 15 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

litigation to recover payment. Id. (citing Conley Decl. ¶ 15).         themselves.... Because a Rule 1006 exhibit is supposed
In addition, since November, 2010, GRC added about 324                 to substitute for the voluminous documents themselves,
new claims to Queue. Id. (citing Conley Decl. ¶ 15).                   however, the exhibit must accurately summarize those
                                                                       document. It must not misrepresent their contents or make
Neither Defendant Travelers nor The Aetna ever asked GRC               arguments about the inferences the jury should draw from
to provide additional information about the methods GRC                them.
used to record and settle claims. Neither asked GRC to use
different methods than those instituted by The Travelers and        *9 737 F.3d at 1135 (citing United States v. Milkiewicz, 470
maintained by GRC to date.                                         F.3d 390, 395–98 (1st Cir.2006) (explaining both methods of
                                                                   summarizing); United States v. Janati, 374 F.3d 263, 272–
                                                                   73 (4th Cir.2004) (Rule does not require that the underlying
II. DISCUSSION                                                     documents actually be introduced into evidence).
Under the Federal Rules of Evidence, a summary trial exhibit
that meets the requirements of Rule 1006 is admissible as          “Courts have cautioned that Rule 1006 is ‘not a back-door
substantive evidence of the content of voluminous writings.    6   vehicle for the introduction of evidence which is otherwise
It is an evidentiary substitute for the voluminous documents       inadmissible,” and that the voluminous evidence that is the
themselves. See United States v. Bansal, 663 F.3d 634, 666–        subject of the summary must be independently admissible.”
67 (3d Cir.2011) (admitting summary of business records            Eichorn v. AT & T Corp., 484 F.3d 644, 650 (3d Cir.2007)
subject to authentication by records custodians); Gomez v.         (citing United States v. Pelullo, 964 F.2d 193, 204–06 (3d
Great Lakes Steel Div., Nat'l Steel Corp., 803 F.2d 250, 257       Cir.1992)). In addition, a summary of evidence must be an
(6th Cir.1986) (such summaries are admitted as evidence).          accurate compilation of the voluminous records sought to be
See 6 Jack B. Weinstein & Margaret A. Berger, Weinstein's          summarized. 31 Charles Alan Wright & Victor James Gold,
Federal Evidence § 1006.04[1] (Joseph M. McLaughlin, ed.,          Federal Practice and Procedure § 8043 at 525, §§ 8042, 8044
2d ed.2015) (“summary itself is the evidence to be considered      (1st ed. 2000 & Supp. Apr. 2015).
by the jury”).

                                                                      A. GRC's Summary Evidence of Business Records
6        Federal Rule of Evidence 1006 provides: “The                 Is Admissible, Subject to Proper Authentication by
         proponent may use a summary, chart, or                       Records Custodians and Objections at Trial
         calculation to prove the content of voluminous            Rule 1006 permits the use of a summary of voluminous
         writings, recordings, or photographs that cannot          records that are otherwise admissible. Bansa, 663 F.3d
         be conveniently examined in court. The proponent          at 667; State Office Sys., Inc. v. Olivetti Corp. of Am.,
         must make the originals or duplicates available for       762 F.2d 843, 845–46 (10th Cir.1985) (admitting summary
         examination or copying, or both, by other parties         of voluminous business records proving actual loss and
         at a reasonable time and place. And the court may         damages). Furthermore, Rule 803(6) of the Federal Rules of
         order the proponent to produce them in court.”            Evidence creates a hearsay exception for business records. 7
In United States v. White, 737 F.3d 1121, 1135 (7th Cir.2013),     Bansal, 663 F.3d at 667.
cert. denied, ––– U.S. ––––, 134 S.Ct. 2717, 189 L.Ed.2d 754
(U.S.2014), the Seventh Circuit affirmed the admission of a        7       “A record of an act, event, condition, opinion, or
summary spreadsheet comparable to the those at issue here.                 diagnosis” qualifies as an exception to the hearsay
White explains that there are two main ways that a party can               rule under Rule 803(6) if: “(A) the record was
summarize complex, voluminous documents at trial, the first                made at or near the time by—or from information
of which is germane here:                                                  transmitted by-someone with knowledge; (B) the
                                                                           record was kept in the course of a regularly
    First, the party can introduce the information in a summary
                                                                           conducted activity of a business, organization,
    exhibit under Federal Rule of Evidence 1006, in order “to
                                                                           occupation, or calling, whether or not for profit;
    prove the content of voluminous writings ... that cannot be
                                                                           (C) making the record was a regular practice of
    conveniently examined in court.” If admitted this way, the
                                                                           that activity; (D) all these conditions are shown
    summary itself is substantive evidence-in part because the
                                                                           by testimony of the custodian or another qualified
    party is not obligated to introduce the underlying document


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 16 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

       witness, or by a certification that complies with            *10 Moreover, Travelers acknowledges receipt of updated
       Rule 902(11) or (12) or with a statute permitting           iterations of the Queue that GRC produced in discovery and
       certification; and (E) the opponent does not show           on multiple occasions thereafter-in November, 2010, and in
       that the source of information or the method or             February, March, and April, 2015. See Def. Br. at 6 & n. 3, 11–
       circumstances of preparation indicate a lack of             12 (doc. no. 650–1). Travelers admits, “We've got a queue,”
       trustworthiness.” Fed.R.Evid. 803(6).                       and describes its review of the supporting documentation.
GRC proffers the Claims Database and the Queue as                  Hr'g Tr., 20:5–6, 21:14, 32:8–11, dated Mar. 24, 2015 (doc.
summaries of voluminous business records admissible under          no. 644); see generally id., 7:7–8:25, 23:12–25:2, 32:8–11,33:
Rule 803(6). The record supports GRC's position. In its            15–35:9, 37:19–24, 38:16–40:3. On this record, there is no
Motion and supporting Brief, Travelers does not present            genuine dispute that within the letter and the spirit of Rule
any objection on this ground. In its Reply Brief, however,         1006, GRC has made the Claims Database, the Queue, and
Travelers presents the question of whether the documents           their supporting documents available for examination and
supporting the summaries constitute business records, but          copying by Travelers at reasonable times and places.
does not object to any specific documents. Def. Reply at
5–6 (doc. no. 659). Instead, Travelers suggests that the           The assertion that GRC has not yet produced the final and
documents en masse are inadmissible because they were              complete Queue that may be used at trial is without merit
prepared in anticipation of litigation. No evidence is proffered   for another reason. In Fidelity Nat'l Title Ins. Co. of N.Y.
that supports that conclusion. It is a characterization of the     v. Intercounty Nat'l Title Ins. Co., 412 F.3d 745, 753 (7th
record that does not create a genuine dispute. On this record,     Cir.2005), Judge Posner ruled that the plaintiff was entitled to
it is ruled that the Claims Database and the Queue summarize       present to the defendants, 30 days before trial, summaries of
business records admissible under Rule 803(6), subject to          hundreds of thousands of pages of contracts, which plaintiffs
their proper authentication by a records custodian or another      believed demonstrated how the defendant reinsurer had been
qualified witness and subject to proper, specific objections by    enriched by fraud. As to timeliness of the summaries, Judge
Travelers at trial.                                                Posner explains:



   B. GRC Made Its Summary Evidence Available for                               Rule 1006 requires only that the
   Inspection and Copying by Travelers at Reasonable                            summarized documents be made
   Times and Places                                                             available to the opposing party at
Travelers' principal objection to admission of the Claims                       a “reasonable time”; it does not
Database and the Queue is grounded on Rule 1006's mandate                       say when the summaries must be
that “the proponent must make the originals or duplicates                       made available to the party—for that
available for examination or copying, or both, by other parties                 matter, it nowhere states that the
at a reasonable time and place.” Fed.R.Evid. 1006. Travelers'                   summaries must be made available to
motion asserts that GRC has not yet produced the actual,                        the opposing party.
final, and complete summaries that will be used at trial. The
motion also asserts that GRC has refused Travelers' request to
review the documents supporting the Queue. These assertions        Id., 412 F.3d at 753 (quoting Fed.R.Evid. 1006). Even though
are not supported by evidence. In fact, the record establishes     the Queue is a document that changes over time in response
just the opposite—that is, Travelers received copies of the        to GRC's receipt of signed releases from the underlying
Claims Database and the Queue on multiple occasions over           claimants, GRC has timely produced updated iterations of the
many years, and certainly no later than June 10, 2002, when        Queue sufficient for a fair trial.
GRC tendered to Travelers the underlying asbestos-related
claims. Travelers has been provided with timely updates as         The rulings here are also supported by State Farm Mut.
well. That the databases are updated from time to time, as         Auto. Ins. Co. v. Lincow, 715 F.Supp.2d 617 (E.D.Pa.2010)
GRC receives new information, does not compromise the              (Robreno, J.) (ruling on post-trial motions for relief), aff'd,
timeliness of GRC's production of the summaries or their           444 F. App'x 617 (3d Cir.2011). In that case, the plaintiff
evidentiary value.                                                 insurance companies alleged that the defendant healthcare
                                                                   providers were members of a conspiracy that sharply inflated


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             9
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 17 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

costs of medical care for car accident victims. At trial,         the Claims Database and the Queue would create an “undue
the plaintiffs' proof of defendants' fraud consisted in part      tendency to suggest a decision on an improper basis.” Id.
of State Farm's claim files and an exhibit summarizing
voluminous claim payments made by defendants. More than           Travelers faults the Queue for lacking “critical information”
two years before trial, plaintiffs disclosed these documents to   about the date on which each of the underlying claimants
defendants, and the documents were available to defendants        was first exposed to GRC's products. Def. Br. at 9–10 (doc.
for review. Plaintiffs argued that defense counsel failed to      no. 650–1). Travelers objects that “more than sixty percent
review the claim files which had been made available for          (60%) of the claims” do not identify a date of first exposure.”
several years and unreasonably requested production of these      Id. at 10; Def. Reply at 3–4 (“missing exposure information
files during trial. Judge Robreno ruled that it was sufficient    on more than 20,000 claims”) (doc. no. 659). Travelers
that the supporting documents were made available at least        would require GRC to show—as to each claim listed on
two years before trial, and “[t]his degree of availability        the Queue—that the claimant was exposed to an asbestos-
certainly meets the requirements of a reasonable time and         containing product manufactured or sold by GRC, and that
place.” Id., 715 F.Supp.2d at 636–37 (citing United States        the claimant's first exposure to that product occurred during
v. Jamieson, 427 F.3d 394, 410–11 (6th Cir.2005) (notice          the policies' effective period, August 1, 1985–86. Def. Br.
of the last of the record summaries, over one month before        at 3, 9–10 (doc. no. 650–1); Def. Reply at 4 n. 2 (doc. no.
trial began, was timely); Fidelity Nat'l Title Ins. Co. of        659); Def. Reply at 1–2, 4–5 (doc. no. 660). In addition,
N.Y., 412F.3d at 753 (production 30 days before trial was a       Travelers objects that “4,341 of the claims” are not labeled
“reasonable time” when the defendant's law firm could have        with a disease code denoting the claimant's specific type of
“easily spot checked the summaries for accuracy” but failed       asbestos-related disease. Def. Br. at 10 (doc. no. 650–1). The
to do so)).                                                       codes, it is contended, are “highly relevant” as to whether a
                                                                  settlement listed on the Queue is reasonable as compared to
                                                                  the claimant's diagnosed disease. Id .
   C. The Deficiencies and Dangers of Prejudice Cited by
   Travelers Do Not Exist                                         Travelers' position is that the cited shortcomings make
 *11 Travelers objects that GRC's summary evidence is             the Queue so inaccurate that it is inadmissible: “Without
inadmissible because it is inaccurate and presents dangers        this most basic information regarding exposure, the Queue
of unfairly prejudicing the jury. Relevant evidence may be        is inadequate to support GRC's claim for coverage under
excluded only if                                                  the Travelers policies and its admission should therefore
                                                                  be precluded.” Def. Reply at 4 (doc. no. 659). This is
                                                                  incorrect. As to the disease codes, the record shows that
            its probative value is substantially                  Claims Database contains information about each claimant's
            outweighed by a danger of unfair                      diagnosis. In addition, GRC added disease codes on the April,
            prejudice, confusing the issues,                      2015, iteration of the Queue. See Pl. Resp. at 10 (Travelers
            misleading the jury, undue delay,                     has “disease codes for over 25,000 of the claims.”). Travelers
            wasting time, or needlessly presenting                had a fair opportunity to fully discover details about the
            cumulative evidence.”                                 settlements. As to Travelers' demand for proof that each of the
                                                                  claimants was first exposed to asbestos during the policies'
                                                                  effective period, at best the objections go only to the weight
Fed.R.Evid. 403. Rule 403 “does not offer protection against      of the evidence. Importantly, the objections are also not sound
evidence that is merely prejudicial, in the sense of being        as a matter of law—there is no such requirement under
detrimental to a party's case.” Carter v. Hewitt, 617 F.2d 961,   controlling Third Circuit and Pennsylvania law, as follows.
972 (3d Cir.1980). It “only protects against evidence that
is unfairly prejudicial,” where the evidence has “an undue         *12 “In Pennsylvania, the insured bears the burden of
tendency to suggest decision on an improper basis.” Id., 617      proving facts that bring its claim within the policy's
F.2d at 972. GRC's summary evidence, while detrimental            affirmative grant of coverage.” Kopners Co., Inc. v. Aetna
to Travelers' case, does not present any dangers of unfair        Cas. & Sur. Co., 98 F.3d 1440, 1446 (3d Cir.1996) (citing
prejudice. In short, Travelers has not shown that admission of    Riehl v. Travelers Ins. Co., 772 F.2d 19, 23 (3d Cir.1985)).
                                                                  On the other hand, “the insurer bears the burden of proving



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           10
             Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 18 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

the applicability of any exclusions or limitations on coverage,          (doc. no. 647–1). However, Travelers finds that the sequence
since disclaiming coverage on the basis of an exclusion is an            gives the word, “occurrence,” a special meaning—that is, a
affirmative defense.” Id., 98 F.3d at 1446. Both sides agree             reasonable policyholder in GRC's situation would understand
that it falls upon GRC to initially show a right to insurance            “occurrence” to equate to a claimant's first “ ‘exposure to, or
benefits; however, they disagree about what that showing                 inhalation of asbestos,’ “ during the policy period. Def. Reply
entails.                                                                 at 3 (doc. no. 660) (quoting A.W. Chesterton Co. v. Mass.
                                                                         Insurers Insolvency Fund, 445 Mass. 502, 838 N.E.2d 1237,
Here, the policies' insuring agreement provides that Travelers           1250–53 (Mass.2005)). Travelers concludes that its liability
will indemnify GRC “against EXCESS NET LOSS arising                      is not triggered by a claimant's exposure either before or after
out of an accident or occurrence during the policy period,               the policy period.
subject to the limits of liability ... and to all of the terms of this
policy.” Indemnity Agreement, Def. Exs. 1, 2 (doc. nos.650–               *13 Travelers' analysis does not consider the definition of
3, 650–4). This agreement is defined more specifically, as               Excess Net Loss, which specifically provides insurance for
follows:                                                                 “damages on account of any one accident or occurrence.”
                                                                         Indemnity Agreement, supra. Travelers also impermissibly
                                                                         reads into the insuring agreement content that is not to be
              EXCESS NET LOSS means that part                            found in its plain language. Furthermore, Chesterton—the
              of the total of all sums which the                         only cited authority for Travelers' position-is not persuasive.
              INSURED becomes legally obligated                          That case involves materially different policy language
              to pay or has paid, as damages                             and another jurisdiction's peculiar rules for determining the
              on account of any one accident                             liability of insurance carriers in the context of asbestos-
              or occurrence, and which would                             related claims. Importantly, Chesterton as well as Travelers'
              be covered by the terms of the                             understanding of its insuring agreement are fundamentally at
              Controlling Underlying Insurance, if                       odds with controlling Third Circuit and Pennsylvania law.
              written without any limits of liability,
              less realized recoveries and salvages,                     In J.H. France Refractories Co. v. Allstate Ins. Co., 534 Pa.
              which is in excess of any self-insured                     29, 626 A.2d 502 (Pa.1993), Pennsylvania's Supreme Court
              retention and the total of the applicable                  applied a “multiple-trigger” rule for determining liability of
              limits of liability of all policies                        insurers to defend and indemnify against asbestos-related
              described in Section 3. Schedule of                        bodily injury claims. The “multiple-trigger” rule holds that
              Underlying Insurance; whether or not                       all phases of asbestos-related disease-exposure, progression,
              such policies are in force.                                and manifestation-independently constitute an occurrence of
                                                                         indivisible “bodily injury” that triggers insurance coverage:

                                                                           The medical evidence in this case unequivocally
Id. The terms, “accident” and “occurrence,” are not otherwise
                                                                           establishes that injuries occur during the development
defined in Travelers' policies.
                                                                           of asbestosis immediately upon exposure, and that the
                                                                           injuries continue to occur even after exposure ends during
Travelers interprets this policy language. Def. Br. at 9–10
                                                                           the progression of the disease right up until the time
(doc. no. 650–1); Def. Reply at 4 & n. 2 (doc. no. 659);
                                                                           that increasing incapacitation results in manifestation as
Def. Reply at 2–4 (doc. no. 660). Its analysis begins by
                                                                           a recognizable disease. If any of these phases of the
isolating from the whole insuring agreement one phrase
                                                                           pathogenesis occurs during the policy period, the insurer is
in the first sentence-that is, “arising out of an accident or
                                                                           obligated to indemnify J.H. France under the terms of the
occurrence during the policy period.” Parsing that phrase, it
                                                                           policy.
is noted that the word, “occurrence,” is immediately followed
by the phrase, “during the policy period.” This sequence
means that an insured “accident or occurrence” must take
place during the policy period. So far, no one disputes                                               ***
these propositions. Both sides also agree that asbestos-related
bodily injury claims constitute an occurrence. Pl. Br. at 1 n. 1



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 11
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 19 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903


   Rather than selecting one or another of the phases as the       Indemnity Agreement, supra. A meaningful distinction has
   exclusive trigger of liability, it seems more accurate to       not been shown.
   regard all stages of the disease process as bodily injury
   sufficient to trigger the insurers' obligation to indemnify,    Applying Pennsylvania law and the “multiple-trigger” rule of
   as all phases independently meet the policy definition of       J.H. France, our Court of Appeals in Koppers found that all
   bodily injury.                                                  damages resulting from a single, continuous and indivisible,
   Id., 626 A.2d at 507, 506–08. See Pennsylvania Nat'l Mut.       environmental damage loss was one “occurrence.” 98 F.3d
   Cas. Ins. Co. v. St. John, 106 A.3d 1, 18, 20, 22–23            at 1451–52. Two of the policies at issue specifically applied
   (Pa.2014) (reaffirming the multiple trigger rule adopted        to “each occurrence happening during the Policy Period,”
   in J.H. France in the context of asbestos-related bodily        and the other ten policies applied to “occurrences which
   injury claims). Travelers' position contradicts J.H. France's   happen during the currency hereof.” 98 F. 3 dat 1451 &
   rule that an insurer's liability is triggered by any phase of   n. 11. Koppers did not find that the sequence of the terms
   an asbestos-related disease during the policy period. Proof     —“occurrence,” immediately followed by the phrase, “during
   that each claimant was first exposed to asbestos during the     the policy period”—created any special meaning, as proposed
   policy period is not required.                                  here by Travelers.
Travelers contends that the “multiple-trigger” rule does not
apply here. This is so, Travelers asserts, because its policies    Like the policies in Koppers and J.H. France, Travelers'
contain different insuring language from that at issue in J.H.     policies provide occurrence-based coverage for damages
France. Def. Br. at 3 (doc. no. 650–1). Travelers distinguishes    “arising out of an accident or occurrence” and “on account
the J.H France policies, which were triggered by “bodily           of any one accident or occurrence.” Indemnity Agreement,
injury” during the policy period, from the policies here, which    supra. Under the “multiple-trigger” rule of J.H. France,
are triggered by “an accident or occurrence during the policy      and the “continuous trigger” rule applied by Koppers.
period.” Id. Yet the cited difference is curious, because          Travelers' policies—once triggered by GRC's liability for
                                                                   damages arising from a claimant's asbestos-related disease—
                                                                   indemnify GRC for all net loss and damage resulting from
              *14 Travelers acknowledges that                      that indivisible bodily injury:
             “bodily injury” is an “occurrence .”
             In fact, Travelers' insuring agreement
             is comparable to the agreements                                    Being defined as one “occurrence,”
             presented in J.H. France, which all                                the entire injury, and all damages
             provided: [The Insurer] will pay on                                resulting therefrom, fall within the
             behalf of the Insured all sums which                               indemnification obligation of the
             the Insured shall become legally                                   insurer. In other words, once the
             obligated to pay as damages because of                             liability of a given insurer is triggered,
             bodily injury ... to which this insurance                          it is irrelevant that additional exposure
             applies, caused by an occurrence ....                              or injury occurred at times other than
                                                                                when the insurer was on the risk. The
                                                                                insurer in question must bear potential
626 A.2d at 505. In comparison, Travelers agreed to                             liability for the entire claim.
indemnify GRC for:

                                                                   J.H. France, 626 A.2d at 508. In short, Koppers and J.H.
             that part of the total of all sums which              France are fully applicable to this case. Under this controlling
             [GRC] becomes legally obligated to                    authority, the cited deficiencies and the asserted missing
             pay or has paid, as damages on account                information do not affect admissibility of the Claims Database
             of any one accident or occurrence ... in              or the Queue.
             excess of ... Underlying Insurance ....




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 20 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

Travelers' motion further objects that the Queue is                and the Queue together evidence insured damages in excess
inadmissible because it contains “excessive, cumulative            of $120 million—enough by far to fully exhaust the limits of
information” that would unfairly prejudice Travelers at trial.     liability of Travelers' policies, despite the de minimus number
Def. Br. at 12, 12–15 (doc. no. 650–1) (citing Fed.R.Evid.         of claims that are not insured. Pl. Resp. at 14 (doc. no. 656).
402, 402, 403). It is asserted that the Queue contains             There is “no question,” GRC says, that “the vast majority” of
information “well beyond the claims that are potentially           the claims on the Queue—“approximately 99.9991%”—arise
subject to payment by Travelers,” and “[i]rrelevant evidence       from exposures that predate termination of Travelers' policies,
is not admissible.” Def. Br. at 13–14 (doc. no. 650–1) (citing     triggering coverage. Pl. Resp. at 5 (doc. no. 655). Travelers
Fed.R.Evid. 401, 402). These objections are also not sound as      does not controvert these assertions with any evidence. On
a matter of fact and law, and at best go only to the weight of     this record, Travelers' objections do not present a genuine
the summary evidence, not its admissibility.                       dispute.

 *15 Specifically, Travelers asks that GRC's proof be              In addition, nothing in the record undercuts GRC's contention
restricted to only those underlying claims where the               that “exposure information was tracked by GRC in its Claims
claimant's first exposure to an asbestos-containing product,       Database for decades, first beginning when [The] Travelers
which was manufactured or sold by GRC, occurred during             was controlling GRC's defense,” and the Claims Database
the policies' effective period, August 1, 1985–86. Once again,     “records all of the years of exposure.” Pl. Resp. at 14
Travelers' position is based on a misunderstanding—or a            (doc. no. 656). The record also establishes that on multiple
rejection—of J.H. France and Koppers. GRC's proof may              occasions over the years, Travelers received copies of the
extend to any claim involving any phase of the pathogenesis        Claims Database and the Queue. Moreover, Travelers had
of a claimant's indivisible asbestos-related disease that arose    a fair opportunity in discovery to examine the documents
during the effective period of Travelers' policies. See J.H.       supporting GRC's summary evidence and establish for itself
France, 626 A.2d at 507, 506–08. This is what GRC's                whether the underlying claims trigger Travelers' policies. Yet
summary evidence is proffered to do. Moreover, in order to         Travelers does not identify any specific claims that should be
evidence its right to insurance benefits, GRC is not required to   removed from GRC's summary evidence.
provide information on the Queue about the date each of the
claimants was first exposed to GRC's products. Instead, GRC         *16 Travelers would also require GRC to provide better
may present its damages as it chooses within the requirements      evidence than the Queue that each claimant was exposed to
of the Federal Rules of Evidence, and Koppers and J.H.             an asbestos-containing product manufactured or sold by GRC
France.                                                            —as opposed to raw asbestos or perhaps a product supplied
                                                                   by another company. Once again, no evidence is proffered to
Travelers maintains that the Queue is inaccurate and               support the objection. Since the inception of this action, it has
excessive because it contains claims that arose after              been GRC's position that each underlying claim for which it
termination of the effective period of Travelers' policies.        seeks insurance benefits arises from a claimant's exposure to
GRC acknowledges that its evidence includes a de minimus           one of its asbestos-containing products. GRC contends that its
percentage of claims arising from a claimant's first exposure      methods for recording and settling claims ensured that only
to asbestos after Travelers was no longer on the risk—that         those claims based on its asbestos-containing products would
is, after the policies terminated on August 1, 1986. P1.           be entered on its databases. Pl. Resp. at 6–7 (doc. no. 655).
Resp. at 14 (doc. no. 656). GRC agrees that it would not be        The record does not contain any evidence that GRC agreed
able to recover damages under the policies for those claims:       to a single settlement of a claim that arose from an alleged
“the underlying claimants must have been exposed to GRC's          sale of raw asbestos or another supplier's products. Travelers'
products prior to the end of the Travelers policy period.” Pl.     objection does not present a genuine dispute. In any case, the
Resp. at 3 (doc. no. 655). GRC has exposure information for        objections on this ground go to the weight of the summary
about 11,196 of the claims listed on the Queue (which total        evidence, not its admissibility.
about 31,440 to 34,440 claims). Nonetheless, GRC asserts
that “[o]nly 10 of the 11,196 claims, or .0009%, have a date of    Travelers further asks that GRC's proof be limited to the
first exposure after August 1, 1986, with 99.6% of the claims      “amount recoverable under the Travelers policies”—$21
having a date of first exposure of 1980 or prior.” Pl. Br. at      million in combined limits of liability. Def. Br. at 14 (doc.
9 (doc. no. 647–1). GRC maintains that the Claims Database         no. 650–1). Both sides agree that for a full recovery under



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 21 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

both policies, GRC would have to establish $51 million in             J.H. France rule—holding that where multiple insurance
damages. Id. at 12–13, 626 A.2d 502; Pl. Resp. at 9 (doc.             policies are triggered to cover an indivisible loss, each
no. 647–1). It is not clear whether Travelers asks that GRC's         insurer may be called upon to cover the entire loss up to
proof be constrained to claims totaling $21 million or instead,       policy limits.
$51 million. In any case, GRC maintains that its summary
evidence establishes damages in excess of $120 million.

                                                                                                 ***
No matter how the proposed $21 million versus $51 million
restriction is computed, this objection cannot be sustained.          Under J.H. France, the insured gets indemnified first
At trial, GRC is entitled to introduce evidence that has any          (pursuant to the insuring agreements) and then the insurers
“tendency to make” GRC's net loss or damage “more or less             may seek to redistribute the burden among themselves....
probable than it would be without the evidence.” Fed.R.Evid.
401. That is, GRC may present any claim “arising out of an
accident or occurrence during the policy period.” Indemnity                                      ***
Agreement, supra (defining net loss in part as “all sums
                                                                       In sum, taking all of the above rules together, we predict
which [GRC] becomes legally obligated to pay or has paid,
                                                                       that the Pennsylvania Supreme Court would hold that the
as damages on account of any one accident or occurence”).
                                                                       non-settling excess insurers are jointly and severally liable
J.H. France and Koppers do not permit GRC's proof to be                for the full amount of the loss in excess of: the sum of (1)
reduced to only those claims that exhaust the limits of liability      the policy limits of the directly underlying, “exhausted” ...
of Travelers' policies.                                                policies; and (2) the combined pro rata shares of other
                                                                       settling (primary and excess) insurers.
As to how liability should be allocated to any one insurance
                                                                       98F.3d at 1452, 1454. Accordingly, under Koppers and J.H.
carrier that was on the risk at one time or another during
                                                                       France, GRC may prove any and all claims that trigger
the span of a claimant's disease, J.H. France held that
                                                                       the policies on the risk for 1985–86, to establish GRC's
“every insurer which was on the risk at any time during the
                                                                       entire loss. The Queue is admissible for that purpose—
development of a claimant's asbestos-related disease has an
                                                                       establishing a total damages figure.
obligation to indemnify” its insured. 626 A.2d at 507. Insurers
                                                                    Travelers contends that GRC has a burden to identify—
whose coverage had been triggered were held jointly and
                                                                    or in Travelers' words, “allocate”—each of the underlying
severally liable for the full amount of the insured's claim up to
                                                                    asbestos-related claims for which GRC seeks insurance from
policy limits, and the insured was entitled to select the policy
                                                                    Travelers, and then serially prove, claim-by-claim, that each
or policies under which it would be indemnified. Id. at 508.        one meets Travelers' proposed requirements. Def. Reply at
“Any policy in effect during the period from exposure through       5–6 (doc. no. 660). For example, it is contended that “GRC
manifestation must indemnify the insured until its coverage         must allocate claims to the 1985–86 policy period so that
is exhausted.” Id. at 509.                                          any trial can be managed more easily and only relevant
                                                                    evidence involving claims that may be actually subject to
 *17 Applying Pennsylvania law and the rule of J.H. France,         payment under the Travelers policies will be presented to
our Court of Appeals in Koppers held that where the entire          the jury.” Def. Br. at 14 (doc. no. 650–1). No authority is
injury is defined as one “occurrence,” as it is in Travelers'       provided to support this theory of allocation. Importantly,
policies here, “a triggered policy must indemnify the insured       the theory is contradicted by controlling authority. Rule 1006
for all damages resulting from that injury.” 98 F.3d at 1451.       permits a summary to substitute as evidence of the contents
Applying J.H. France's “allocation approach,” Koppers held          of underlying claim documents. Importantly, under Koppers
“jointly and severally liable all policies triggered to cover       and J.H. France, GRC may sue for its total damages from
a single, indivisible loss.” Id. Koppers further held that          any one defendant insurer on the risk-such as Travelers here.
where “multiple insurance policies are triggered to cover an        GRC's summary evidence is permissible to do just that—
indivisible loss, each insurer may be called upon to cover          present its total $120 million in damages for which it sues
the entire loss up to policy limits.” Id. at 1452. As Koppers       under Travelers' policies.
explains:
                                                                     *18 On this record, it is also ruled that the Claims Database
  We must apply this principle of indemnity—barring
                                                                    and the Queue are summaries admissible under Rule 1006,
  recoveries greater than losses-in conjunction with the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             14
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 22 of 46
General Refractories Co. v. First State Ins. Co., Not Reported in F.Supp.3d (2015)
2015 WL 3450391, 97 Fed. R. Evid. Serv. 903

                                                                               3 through 650–7); Plaintiff's Response (doc. no.
subject to proper, specific objections by Travelers at trial.
                                                                               656); Affidavit of Michael Conley, dated Apr. 17,
Travelers may then challenge the weight that the jury might
                                                                               2015 (doc. no. 646), with Exs. 1–8 (doc. nos. 646–
give to the summary evidence.
                                                                               1 through 646–8); Declaration of Michael Conley,
                                                                               dated May 1, 2015 (doc. no. 657), with Exs. A–
Travelers' motion will be denied, and the objections set forth
                                                                               K (doc. nos. 657–1 through 657–11); Affidavit of
in Travelers' motion in their entirety are overruled.
                                                                               Michael Conley, dated Sept. 16, 2011, with Exs. 1
                                                                               and 2 (doc. no. 364), and Defendant's Reply (doc.
An appropriate Order accompanies this Memorandum.
                                                                               no. 659).
                                                                       It is further ORDERED and DECLARED that Plaintiff
                                                                       General Refractories Company's proffered trial exhibits—
                           ORDER
                                                                       the “Claims Database” and the “Queue,” as identified in the
AND NOW, this 29th day of May, 2015, upon consideration                Memorandum that accompanies this Order—are summaries
                                                                       of business records admissible under the Federal Rules of
of the parties' respective papers and the record, 8 it is hereby
                                                                       Evidence, Rules 803(6) and 1006, subject to their proper
ORDERED that “Defendant's Motion to Preclude Admission
                                                                       authentication by a records custodian or another qualified
of Plaintiff's Summary Evidence” (doc. no. 650), which
                                                                       witness, and subject to proper, specific objections at trial.
was submitted by Defendant Travelers Casualty and Surety
Company, f/k/a The Aetna Casualty and Surety Company
(collectively, “Travelers”), is DENIED.                                All Citations

8                                                                      Not Reported in F.Supp.3d, 2015 WL 3450391, 97 Fed. R.
       Defendant's Motion and Brief (doc. nos.650, 650–
       1), with Exhibits (“Exs.”) 3–5 (doc. nos. 650–                  Evid. Serv. 903


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               15
Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 23 of 46




                         C
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 24 of 46
In re Engers v. AT&T, Not Reported in F.Supp.2d (2005)
2005 WL 6460846

                                                                         to strike certain evidence from summary judgment
                                                                         submissions in lieu of addressing such concerns
                 2005 WL 6460846
                                                                         in summary judgment briefs. (See Pls.' Br. at
    Only the Westlaw citation is currently available.
                                                                         5.) Plaintiffs seem to suggest that defendants
     United States District Court, D. New Jersey.
                                                                         are required by the rules to waste pages in
                      ENGERS, et al.                                     their summary judgment filings addressing their
                            v.                                           adversaries' procedural transgressions instead of
                       AT & T, et al.                                    their adversaries' substantive arguments. If there
                                                                         were such a requirement, the most procedurally
           Civil Action No. 98–CV–3660 (JLL).                            deficient litigants would enjoy a distinct advantage.
                              |                                  Rule 26(e) imposes a duty to supplement expert and other
                       Sept. 9, 2005.                            disclosures. Rule 37(c)(1) provides that failure to supplement
                                                                 under Rule 26(e), “unless such failure is harmless,” mandates
Named Expert: Claude Poulin, FSA, M.A.A.A., EA
                                                                 the barring of the subject evidence from trial, motions
Attorneys and Law Firms                                          practice, and the like. See also Fed.R.Civ.P. 37(b)(2)
                                                                 (empowering district courts to bar evidence as a sanction
Neil H. Deutsch, Jonathan I. Nirenberg, Deutsch Resnick, PA,     for violating court order). In considering exclusion as a
Hackensack, NJ.                                                  sanction, this Court considers (1) the prejudice or surprise
                                                                 of defendants, (2) defendants' ability to cure that prejudice,
Christopher H. Mills, Fisher & Phillips, LLP, Corporate Park
                                                                 (3) disruption of the orderly and efficient progress of this
III, Somerset, NJ.
                                                                 litigation, and (4) bad faith or willfulness on plaintiffs'
                                                                 part. Nicholas v. Penn. State Univ., 227 F.3d 133, 148 (3d
                                                                 Cir.2000).
             LETTER–OPINION & ORDER
                                                                 Here, the Court deems the sanction of exclusion too extreme.
JOSE L. LINARES, District Judge.
                                                                 See DeMarines v. KLM Royal Dutch Airlines, 580 F.2d 1193,
*1 Dear Counsel:                                                 1202 (3d Cir.1978) (sanction of exclusion is drastic and must
                                                                 survive strict four-prong test set forth above). While it is true
                                                                 that plaintiffs failed to supplement their expert disclosures
                        Introduction                             under Rule 26(e), the opinions proffered in Mr. Poulin's
                                                                 four-page supplemental declaration merely expound upon—
This matter is before the Court on defendants' motion to
exclude certain evidence and to strike portions of plaintiffs'   and only briefly—opinions included in his original report. 2
statement of facts filed pursuant to Local Civil Rule 56.1.      See Solaia Tech. LLC v. ArvinMeritor, Inc., 361 F.Supp.2d
More specifically, defendants have moved to exclude the          797, 807–10 (N.D.Ill.2005) (striking previously undisclosed
supplemental declarations of Claude Poulin and Martha            expert opinions from a declaration in defense of a summary
Anderson, and to strike portions of plaintiffs' L. Civ. R.       judgment motion and declining to strike opinions in same
56.1 statement that are argumentative, baseless, founded upon    declaration previously disclosed in the expert report). Mr.
inadmissible evidence, and the like. The Court has considered    Poulin's elaborations, moreover, are based at least in part
the submissions in support of and in opposition to the motion.   on the Sales Agreement this Court ordered defendants to
There was no oral argument. See Fed.R.Civ.P. 78.                 produce on May 3, 2004 (see Hedges, J., Letter–Opinion &
                                                                 Order of 5/3/04), which was unavailable to plaintiffs at the
                                                                 close of expert disclosures. Consequently, there is insufficient
                                                                 prejudice to warrant exclusion, and defendants could remedy
                         Discussion                              that prejudice fairly easily. See Nicholas, 227 F.3d at 148.
                                                                 Defendants' motion is DENIED.
I. Motion to Exclude the Supplemental Declaration of
Claude Poulin 1
                                                                 2
1                                                                        Insofar as any of Mr. Poulin's arguments are
      Preliminarily, contrary to plaintiffs' assertions, the
                                                                         in fact “new,” defendants do not explain how.
       Court sees nothing improper about filing a motion


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 25 of 46
In re Engers v. AT&T, Not Reported in F.Supp.2d (2005)
2005 WL 6460846

       (See Defs.' Br. at 7–8.) Indeed, defendants state          therefore excluded on these grounds alone. See Fed.R.Civ.P.
       that Mr. Poulin's arguments “further criticize” the        37(c).
       former's methodology for setting cash account
       balances (id. at 7), which suggests to the Court that      Further, the information on which Ms. Anderson's declaration
       these arguments are duplicative rather than new,           is based, the results of an “ad hoc” internet survey, is
       surprising, and prejudicial.                               inadmissible hearsay. Specifically, it is submitted only to
                                                                  demonstrate the truth of the matter asserted in the survey
Plaintiffs are admonished, however, that similar tactics in
                                                                  results, namely, that 221 people never received the Summary
the future will result in sanctions. Rule 16 provides that
                                                                  Plan Description in early 1998. Because plaintiffs can identify
scheduling orders are binding on the litigants unless modified
                                                                  no exception to the hearsay rule under Federal Rules of
by subsequent order. Fed.R.Civ.P. 16(b), (e). Judge Hedges
                                                                  Evidence 803 or 804 that would apply to these survey
established a deadline for expert disclosures of January 31,
                                                                  answers, the Court may not consider these. See Fed.R.Evid.
2004. (Hedges, J., Order of 12/1/03, ¶ 8.) Plaintiffs never
requested leave of Court to supplement their disclosures, and     801(c), 802; see also Brokerage Concepts, Inc. v. U.S.
the Court entered no order modifying Judge Hedges' Order          Healthcare, Inc., 140 F.3d 494, 516 n. 14 (3d Cir.1998).
of December 1, 2003. Notwithstanding these circumstances,
plaintiffs filed the supplemental declaration of Mr. Poulin       Plaintiffs' attempt to fit this survey into the “residual
with its summary judgment filings on October 7, 2004. It          exception” to the hearsay rule under Federal Rule of Evidence
is quite likely that, had plaintiffs requested leave to file a    807 is unavailing. 4 Polls must be “ ‘conducted in accordance
supplemental report on the basis of the newly produced Sales      with generally accepted survey principles' “ if they are to carry
Agreement, such relief would have been granted. See Dodge         the “circumstantial guarantees of trustworthiness” required
v. Cotter Corp., 328 F.3d 1212, 1228 (10th Cir.2003) (district    by Rule 807. Brokerage Concepts, 140 F.3d at 516 n. 14
court's failure to permit supplementation of expert disclosures   (quoting Pittsburgh Press Club v. United States, 579 F.2d 751,
may be abuse of discretion if that decision unreasonably limits   755–58 (3d Cir.1978)).
available evidence). Nevertheless, plaintiffs were not entitled
simply to ignore Judge Hedges' Order, as their opposition         4        Rule 807 provides:
                             3
brief implicitly suggests.                                                   A statement not specifically covered by Rule
                                                                             803 or 804 but having equivalent circumstantial
3                                                                            guarantees of trustworthiness, is not excluded
       Plaintiffs' comparison of Mr. Poulin's supplemental
       declaration with the declarations of two of                           by the hearsay rule, if the court determines that
                                                                             (A) the statement is offered as evidence of a
       defendants' fact witnesses (see Pls.' Br. at 4) ignores
                                                                             material fact; (B) the statement is more probative
       both the distinct disclosure requirements applicable
                                                                             on the point for which it is offered than any
       to expert testimony, see Fed.R.Civ.P. 26(a)(2) (B),
                                                                             other evidence which the proponent can procure
       and the substance of Judge Hedges' December 2003
                                                                             through reasonable efforts; and (C) the general
       Order.
                                                                             purposes of these rules and the interests of justice
                                                                             will best be served by admission of the statement
II. Motion to Strike the Declaration of Martha Anderson
                                                                             into evidence. However, a statement may not
 *2 Defendants' motion to strike the declaration of Martha
                                                                             be admitted under this exception unless the
Anderson is GRANTED. Plaintiffs have not disclosed Ms.
                                                                             proponent of it makes known to the adverse party
Anderson as a witness under Rule 26. This Court is unaware
                                                                             sufficiently in advance of the trial or hearing to
of any law exempting “summary witnesses” from Rule 26's
                                                                             provide the adverse party with a fair opportunity
requirements, and plaintiffs have not identified any. This is
                                                                             to prepare to meet it, the proponent's intention
not surprising, as Rule 37(c) precludes a party from using
                                                                             to offer the statement and the particulars of it,
“any witness” not disclosed pursuant to Rule 26, absent
                                                                             including the name and address of the declarant.
“substantial justification” for that non-disclosure, and Rule
26(a)(1)(A) exempts only impeachment witnesses from its
                                                                      A proper universe must be examined and a representative
initial disclosure requirement. Plaintiffs do not assert any
                                                                      sample must be chosen; the persons conducting the survey
reason for their failure to disclose Ms. Anderson under the
                                                                      must be experts; the data must be properly gathered and
rules, and the Court cannot divine one. The declaration is
                                                                      accurately reported. It is essential that the sample design,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 26 of 46
In re Engers v. AT&T, Not Reported in F.Supp.2d (2005)
2005 WL 6460846

   the questionnaires and the manner of interviewing meet the
   standards of objective surveying and statistical techniques.
                                                                       III. Motion to Strike Portions ofPlaintiffs' L. Civ. R. 56.1
   Id. (quoting Pittsburgh Press Club, 579 F.2d at 755–58)
                                                                       Statement of Facts
   (quotes omitted).
                                                                       Defendants' motion to strike portions of plaintiffs' statement
Here, the survey so clearly fails all tests of trustworthiness
                                                                       of facts is GRANTED to the extent that plaintiffs' statement
that the Court will only address a couple of the reasons
                                                                       asserts legal and other argument or relies on the Anderson
why. First, and most obvious, plaintiffs do not even argue
                                                                       declaration. See Rodichok v. Limitorque Corp., 1997 U.S.
that Ms. Anderson or Jane Banfield, the class member who
                                                                       Dist. LEXIS 9975, at *2 n. 1 (D.N.J.1997). The Court notes
purportedly set up the survey, is an expert. Instead, they
                                                                       that, as a practical matter, it would not consider bona fide
submit that the survey's admittedly unscientific results are
                                                                       arguments advanced in a statement of facts in any event, as the
“anecdotal evidence.” (Pls.' Br. at 8–9.) This argument ignores
                                                                       purpose of these statements is to narrow the issues before the
the trustworthiness requirements of Pittsburgh Press Club.
                                                                       Court, L. Civ. R. 56. 1, comment 2, and arguments inserted
                                                                       therein accomplish the opposite. The effect of the Court's
Second, the poll respondents are self-selected, rendering
                                                                       ruling, therefore, will simply be that the Court will disregard
the sample necessarily unrepresentative and the responses'
                                                                       argumentative statements in plaintiffs' statement of facts (as
objectivity dubious. The survey is physically located on a
                                                                       it would anyway) as well as any references to Ms. Anderson's
website that is supportive of and apparently intended to
                                                                       internet survey.
advance the instant litigation. See http://att.nac.net/main.htm.
The very link on the website that brings the would-be
respondent to the survey itself states: “The results of the
survey may be used as part of the class action lawsuit                                          Conclusion
about the cash balance conversion, of which you are likely
                                                                       For the reasons set forth above, defendants' motion [215]
a participant.” Id. Therefore, it can be fairly presumed that
                                                                       to exclude the supplemental declaration of Claude Poulin
the poll's respondents do not actually represent a cross-
                                                                       is DENIED, defendants' motion to exclude the declaration
section of the class, but instead a group of individuals, with
                                                                       of Martha Anderson is GRANTED, and defendants' motion
internet access, whose members are aware of and unhappy
                                                                       to strike portions of plaintiffs' L. Civ. R. 56.1 statement is
with defendants' pension changes, and who took affirmative
                                                                       GRANTED IN PART.
steps to fill out a survey knowing that certain answers would
be helpful in a lawsuit in “which [they were] likely [ ]
                                                                       SO ORDERED.
participant[s].” Id. This is not a representative sample, nor
was the surveying even arguably objective. See Brokerage
Concepts, 140 F.3d at 516 n. 14.                                       All Citations

 *3 For all these reasons, Ms. Anderson's declaration, as well         Not Reported in F.Supp.2d, 2005 WL 6460846
as the survey submitted therewith, are stricken.

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 27 of 46




                        D
             Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 28 of 46
Lovo v. Express Courier International, Inc., Slip Copy (2018)
2018 WL 6573132

                                                                      do not intend to present these exhibits to the jury. (Pls.'
                                                                      Resp. Br. (doc. 97) 2.) Furthermore, although presentation
                  2018 WL 6573132
                                                                      of the witness who prepared a summary is generally the
    Only the Westlaw citation is currently available.
                                                                      better course to authenticate the summary, it is not necessarily
             United States District Court,
                                                                      required. See Mack v. Benjamin, No. 13-552-JWD-RLB,
           N.D. Texas, Fort Worth Division.
                                                                      2015 WL 7313869, *2 (M.D. La. Nov. 20, 2015) (noting
             Hugo LOVO, et al.                                        that “the Fifth Circuit has recognized that ‘Rule 1006 is a
                    v.                                                special exception to the hearsay rule and does not require
 EXPRESS COURIER INTERNATIONAL, INC., et al.                          an authenticating witness’ ”) (quoting Right of Way Maint.
                                                                      Co. v. Gyro-Trac Inc., 303 F. App'x 229, 230 (5th Cir. 2008)
                 ACTION NO. 4:16-CV-853-Y                             ); see also Chapman v. A.S.U.I. Healthcare and Dev. Ctr.,
                             |                                        562 F. App'x 182, 186 (5th Cir. 2014) (concluding that
                    Signed 10/24/2018                                 admission of damage summary exhibits in bench trial was
                                                                      not abuse of discretion, even though preparer of summary
Attorneys and Law Firms                                               was not available for cross-examination; the defendant was
                                                                      able to argue about any claimed inaccuracies, and the court
Allen Ryan Vaught, Melinda Arbuckle, Baron & Budd PC,
                                                                      expressly took those inaccuracies into account); 6 JACK B.
Roger D. Marshall, Marshall Law Firm, Dallas, TX, for
                                                                      WEINSTEIN & MARGARET A. BERGER, WEINSTEIN’S
Hugo Lovo, Bashar Masoud, Mark Urbina, Luis Castellanos,
                                                                      FEDERAL EVIDENCE § 1006.05[4] (Mark S. Brodin ed.,
Kaima C. Wilder, Suraj Bajracharya, Khalid Alfheed, Tariq
                                                                      Matthew Bender 2d ed. 1997) (“In a departure from the
Alfheed, Corey Tatum, Glennis Davis, Robert Woodrow,
                                                                      usual practice, Rule 1006 does not expressly require that
Sanjiv Prajapati, Khaled Bira.
                                                                      charts, summaries, or calculations be authenticated on the
Emily A. Quillen, Scopelitis Garvin Light Hanson & Feary              witness stand, for example, by the person responsible for their
PC, Fort Worth, TX, Adam Carl Smedstad, Pro Hac Vice,                 preparation. However, as a practical matter, such testimony
Andrew Joseph Butcher, Pro Hac Vice, Scopelitis Garvin                is usually useful.”) (footnote omitted). And, contrary to
Light Hanson & Feary, Chicago, IL, Elizabeth M. Beck, Lee             Defendants' contention in their motion to strike, Plaintiffs'
and Braziel, Dallas, TX, for Express Courier International,           summary-judgment brief pointed out the underlying evidence
Inc., EMP LSO Holding Corporation.                                    from which the information on the summaries allegedly was
                                                                      obtained, (Pls.' Summ. J. Resp. Br. (doc. 82) 55-56), and much
                                                                      of it apparently was produced in discovery by Defendants.
                                                                      See Chapman, 562 F. App'x at 186 (upholding consideration
 ORDER DENYING MOTION TO STRIKE EVIDENCE
                                                                      of Rule 1006 damage summaries where the court was able
TERRY R. MEANS, UNITED STATES DISTRICT JUDGE                          to compare the summaries with the primary evidence and
                                                                      summaries were based on the opposing party’s own records
 *1 Pending before the Court are Defendants' Objections               and the plaintiff’s testimony). Finally, Rule 26(a)(1)(iii),
to and Motion to Strike Plaintiffs' Summary-Judgment                  which governs a party’s initial disclosures made soon after the
Evidence (doc. 89). In the motion, Defendants object to three         commencement of litigation, simply requires “a computation
summary damages exhibits and three photographs submitted              of each category of damages claimed.” It does not require
by Plaintiff as evidence in response to Defendants' summary-          that all summaries under Rule 1006 be produced as part of
judgment motion. After review of the motion to strike, related        a party’s initial disclosures. Indeed, Rule 1006 requires only
briefs, and applicable law, the Court concludes that the motion       that the underlying documents upon which a summary is
should be and hereby is DENIED.                                       based be produced within a reasonable time and does not
                                                                      require that the summary be produced during discovery. See
Defendants object to Plaintiffs' summary damages exhibits             Mack, 2015 WL 7313869, at *2 (“The summary need not have
on the grounds that they are unauthenticated, do not qualify          been produced during discovery.”) (citing 31 Victor James
as a Rule 1006 summary, and were not disclosed under Rule             Gold, Federal Practice & Procedure § 8045 (1st ed. 2015)
26(a)(1)(A)(iii). Initially, the Court notes that Plaintiffs' brief   (“Rule 1006 provides that only the underlying documents, not
contends that the summaries are solely intended to assist             the summaries themselves, must be produced to the opposing
the Court in computing damages and suggests that Plaintiffs



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                1
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 29 of 46
Lovo v. Express Courier International, Inc., Slip Copy (2018)
2018 WL 6573132

                                                                        1
party.”) ). Consequently, the Court is not inclined to strike the               Regarding Plaintiffs' Exhibit EE, it appears
summary damages exhibits at this time.                                          from Plaintiffs' response brief that “Lovo
                                                                                000077” (which is Plaintiffs' summary-judgment
 *2 Regarding the photographs, Defendants contend that                          exhibit EE) is merely “a wider shot of th[e]
they are unauthenticated hearsay. Plaintiffs have submitted                     same board” depicted in “Love 000076”, which
a declaration of plaintiff Lovo with their response brief,                      Lloyd Price confirmed contained Jory Russell’s
however, sufficiently authenticating the photographs. And it                    handwriting. (Pls.' Reply Br. (doc. 97) 9-10.)
appears that the two photos containing writing are not hearsay
but instead an admission of a party opponent under Federal              All Citations
                                   1
Rule of Evidence 801(d)(2)(A).         Consequently, the photos
                                                                        Slip Copy, 2018 WL 6573132
will not be stricken.



End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 30 of 46




                          E
              Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 31 of 46
North Trade U.S., Inc. v. Guinness Bass Import Co., Not Reported in F.Supp.2d (2006)
2006 WL 2263885

                                                                            two owners of North Trade, was taken on January 18, 2006.
                                                                            On January 20, the court reporter from Esquire Deposition
      KeyCite Yellow Flag - Negative Treatment                              Services sent a hard copy of the deposition transcript to
Distinguished by J.V. by Ortiz v. Seminole County School Board, M.D.Fla.,
                                                                            North Trade's attorney, who received the transcript January
October 12, 2006
                                                                            23, 2006. On March 2, 2006, Mr. MacPherson's errata sheet
                 2006 WL 2263885
                                                                            was sent to the Esquire Deposition Services. On the errata
    Only the Westlaw citation is currently available.
                                                                            sheet, Mr. MacPherson had made thirteen (13) changes to the
     United States District Court, D. Connecticut.
                                                                            transcript, eight (8) of which are at issue here.
            NORTH TRADE U.S., INC., Plaintiff,
                         v.                                                 In addition to the errata sheet, plaintiffs submitted numerous
                                                                            declarations related to the pending motions. On April 3, 2006,
        GUINNESS BASS IMPORT COMPANY d/
                                                                            Ryan K. Cummings, counsel for North Trade, submitted a
         b/a Diageo–Guinness USA, Defendant.
                                                                            declaration in support of North Trade's Motion for Summary
                 Civil 3:03CV1892 (CFD)(TPS).                               Judgment. On April 24, 2006, both Mr. Cummings and
                                |                                           Mr. MacPherson submitted declarations in support of North
                          Aug. 7, 2006.                                     Trade's Memorandum in Opposition to Defendant's Motion
                                                                            to Strike the Errata Sheet of Michael MacPherson. In these
Attorneys and Law Firms                                                     declarations, Mr. MacPherson and Mr. Cummings explained
                                                                            the changes Mr. MacPherson had made to his deposition
Charles Francis Gfeller, Edwards & Angell, Hartford, CT,                    testimony. On the same date, Attorney Cummings submitted
Daniel C. Oliverio, Ryan K. Cummings, Hodgson Russ,                         a declaration in support of North Trade's Memorandum in
Buffalo, NY, for Plaintiff.                                                 Opposition to Defendant's Motion for Sanctions. On May 12,
                                                                            2006, Mr. MacPherson submitted a declaration in support
Craig A. Raabe, Edward J. Heath, Jason Marc Kuselias,
                                                                            of North Trade's Memorandum in Opposition to Defendant's
Robinson & Cole, Hartford, CT, Ellen R. Belfer, Laurie U.
                                                                            Motion for Summary Judgment. Finally, on June 3, 2006,
Mathews, Marty Steinberg, Hunton & Williams LLP, Miami,
                                                                            Attorney Cummings filed a declaration in support of North
FL, for Defendant.
                                                                            Trade's Memorandum in Opposition to Defendant's Motion
                                                                            for Further Discovery Under Rule 56(f) and Issuance of a
                                                                            Letter of Request.
 RULING ON DEFENDANT'S MOTIONS TO STRIKE

THOMAS P. SMITH, Magistrate Judge.                                          Defendant argues that Mr. MacPherson's errata sheet should
                                                                            be stricken because it improperly contained substantive
 *1 Pending before the Court are Defendant's two Motions                    changes to his testimony and because it was not filed within
to Strike (Dkts. # 106, 155). In its first Motion to Strike                 the time required by Rule 30(e) of the Federal Rules of Civil
(Dkt.# 106), defendant Guinness Bass Import Company d/b/                    Procedure. Plaintiff counters that Second Circuit authority
a/ Diageo–Guinness USA (“Diageo”) requests that the Court                   permits the types of changes made in the errata sheet.
strike Michael MacPherson's errata sheet from the record,
pursuant to Federal Rule of Civil Procedure 30(e). In its                   Defendant Diageo similarly argues that the declarations of
second Motion to Strike (Dkt. # 155), Diageo asks the Court                 Attorney Cummings and Mr. MacPherson are improper.
to strike plaintiff North Trade's alleged improper declarations             Defendant argues that if these declarations are made based
pursuant to Federal Rules of Civil Procedure 56(e) and 30(e),               on personal knowledge, they “would make counsel for North
and District of Connecticut Local Rule 83.13. The defendant's               Trade a witness and ineligible to represent the plaintiff, and if
motions (Dkt.# 106, 155) are both DENIED.                                   not based on personal knowledge are speculation and should
                                                                            be stricken from the record.” (Def.'s Mem. Supp. Mot. 2.)
                                                                            Plaintiff argues, inter alia, that the declarations need not
                                                                            be stricken because they are in accordance with Federal
                              I. FACTS
                                                                            Rule of Civil Procedure 30(e). Further, plaintiff argues that
The relevant facts, as described in the parties' memoranda, are             defendant's reliance on Rule 56(e) and Local Rule 83.13 is
as follows. The deposition of Michael MacPherson, one of the                misplaced.



                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     1
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 32 of 46
North Trade U.S., Inc. v. Guinness Bass Import Co., Not Reported in F.Supp.2d (2006)
2006 WL 2263885

                                                                   In certain circumstances, it is appropriate for attorneys
                                                                   to submit personal affidavits in support of their motions
                                                                   for summary judgment. Counsel may present admissible
               II. STANDARD OF REVIEW
                                                                   evidence in an affidavit where the evidence relates to items
A. Changes to a Deposition Transcript                              in the case, such as items in the record or items produced
*2 Federal Rule of Civil Procedure 30(e) states:                   in discovery. 11 Moore's Federal Practice § 56.14(1)(c)
                                                                   (Matthew Bender 3d ed.2006). However, an attorney may
                                                                   not use the affidavit as a vehicle through which to introduce
                                                                   new evidence in support of the litigant's position, unless the
             If requested by the deponent or a party
                                                                   documents were “already in the record, were created as part
             before completion of the deposition,
                                                                   of the litigation (e.g. discovery materials), or relate to client
             the deponent shall have 30 days after
                                                                   representation or law firm matters on which the attorney is
             being notified by the officer that the
             transcript or recording is available                  competent to testify.” Id.
             in which to review the transcript or
             recording and, if there are changes in
             form or substance, to sign a statement                                       III. DISCUSSION
             reciting such changes and the reasons
             given by the deponent for making                      A. Errata Sheet
             them.                                                 Defendant argues that Mr. MacPherson's errata sheet
                                                                   materially altered his deposition testimony, and it should
                                                                   therefore be stricken. Regardless of whether the alterations
Fed. R. Civ. Proc. 30(e). The circuits are split as to the scope   made were material or not, the Court finds that MacPherson's
of permissible changes that may be made to a deposition            alterations are permissible.
transcript under Rule 30(e). 7 Moore's Federal Practice §
                                                                   The rationale for allowing material changes to testimony is
30.60[3] (Matthew Bender 3d ed.2006). Some courts have
                                                                   that the original answers to the deposition questions will
held that the only changes permitted by Rule 30(e) are non-
                                                                   remain part of the record and can be introduced at the
substantive in nature, such as the correction of typographical
                                                                   trial. 7 Moore's Federal Practice § 30. 60[3] (Matthew
or spelling errors. See, e.g., Burns v. Bd. of County Comm'rs,
                                                                   Bender 3d ed.2006). Since the prior testimony is not removed
330 F.3d 1275, 1282 (10th Cir.2003); Greenway v. Int'l Paper
                                                                   from the record, the deponent may be cross-examined and
Co., 144 F.R.D. 322, 325 (W.D .La.1992). Other courts,
                                                                   impeached by any inconsistencies in his testimony. Id. Under
including the Second Circuit, have allowed deponents to
                                                                   this approach, the finder of fact may make a determination as
make any change, in form or substance, to their deposition
                                                                   to the credibility of the deponent, thus reducing the risk that
transcript. See Podell v. Citicorp Diners Club, Inc., 112 F.3d
                                                                   the record can be manipulated. Id. For this reason, there will
98, 103 (2d Cir.1997) (affirming District Court's finding that
                                                                   be no prejudice to the defendant if MacPherson's changes are
deponent was not entitled to have his altered answers replace
                                                                   not stricken from the record.
the original ones, but rather that his changed answers became
a part of the record generated during discovery).
                                                                    *3 Although Federal Rule of Civil Procedure 30(e) allows a
                                                                   deponent thirty (30) days to make changes to his deposition
B. Attorney Affidavits                                             transcript, the fact that Mr. MacPherson's edits were several
Affidavits are frequently used to support Motions for              days overdue did not unduly prejudice the defendant. Plaintiff
Summary Judgment, however Rule 56(a) states that the use           represents that Mr. MacPherson was on vacation during the
of affidavits is within the discretion of the moving party.        review period, and the Court accepts this representation.
Fed.R.Civ.P. 56(a). Further, although Rule 56 only discusses       Therefore, the slight delay in return is not fatal in this instance.
affidavits, courts generally also treat written statements         In sum, the Court finds that there was no prejudice caused by
subject to the penalty of perjury as the equivalent of an          the alterations on Mr. MacPherson's errata sheet, nor by his
affidavit for summary judgment. See DeMars v. O'Flynn, 287         short delay in returning it to the deposition service.
F.Supp.2d 230, 242 (W.D.N.Y.2003).




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
             Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 33 of 46
North Trade U.S., Inc. v. Guinness Bass Import Co., Not Reported in F.Supp.2d (2006)
2006 WL 2263885

                                                                        However, much of Attorney Cummings' declaration seems
B. Declarations of Mr. MacPherson                                       to address contested facts that are not within his personal
Defendant Diageo also argues that Mr. MacPherson tried                  knowledge. (See, e.g., ¶¶ 70–71, 82, 97–98, 100–101, 103–
to change his deposition testimony through his declarations.            104, 130–131.)
Diageo argues that MacPherson's declaration is an opinion as
to law and is an attempt to create a genuine issue of material          1
fact to defeat summary judgment. (Def.'s Mem. Supp. Mot. 4).                   Attorney Cummings has submitted a declaration,
Podell did not hold that new evidence may not be introduced,                   and not an affidavit. However, the Court finds
but rather held that a District Court should look at the totality              that this Cummings' declaration is functionally
of the evidence when new evidence is introduced to defeat                      equivalent to an affidavit for the purposes of this
                                                                               analysis, as they are sworn to and signed.
summary judgment. Podell, 112 F.3d at 103. The Second
Circuit Court of Appeals found that it was appropriate for               *4 An attorney's affidavit or declaration not based on
the District Court to make a finding of summary judgment                personal knowledge carries no weight. Omnipoint Communs.,
despite the introduction of new evidence, because “Podell's             Inc. v. Common Council of Peekskill, 202 F.Supp.2d 210, 213
effort to retrieve the situation by scratching out and recanting        (S.D.N.Y.2002). When an affidavit does not comply with the
his original testimony [did] not weigh enough in the balance            requirements of Rule 56, the offending portions should be
to create an issue of fact for a jury.” Id. Similarly, in the instant   disregarded by the court. Wahad v. FBI, 179 F.R.D. 429, 435
case, MacPherson's declarations do not automatically create             (S.D.N.Y.1998) (citing United States v. Alessi, 599 F.2d 513,
an issue of fact and therefore defeat summary judgment, as              514–15 (2d Cir.1979)).
the defendant suggests. Accordingly, Defendant's Motion to
Strike the Declarations of Mr. MacPherson is DENIED.                    Although the facts included in Attorney Cummings'
                                                                        declaration are not within his personal knowledge, it does not
                                                                        seem that the declaration prejudices the defendant. The Judge
C. Declarations of Attorney Cummings                                    considering Plaintiff's Motion for Summary Judgment may
Diageo also argues that Attorney Cummings' declarations                 make a determination concerning the appropriate weight to
should be stricken because they are not based on personal               assign Attorney Cummings' declaration, and whether or not
knowledge, as required by Federal Rule 56(e). However, three            portions of it should be disregarded, at that time. Although
of the four declarations at issue (Dkt. # 114, 118 & 165)               Attorney Cummings improperly uses this declaration as a
are unrelated to the motion for summary judgment; rather,               forum for legal argument, the defendant is not prejudiced,
they are related to motions for sanctions, to strike an errata          and therefore Defendant's Motion to Strike (Dkt.# 155) as
sheet, and for further discovery. For this reason, the personal         to Cummings' April 4 declaration (Dkt.# 107) is DENIED
knowledge requirement of Rule 56(e) does not apply.                     without prejudice. Attorney Cummings should cease using
                                                                        declarations for the purpose of argument from this point
Diageo also argues that Attorney Cummings' declarations set             forward. Notarized argumentation is not necessary or helpful.
out contested facts, in violation of Local Rule 83.13. Diageo
asserts that if the Court considers the Cummings declarations,
Cummings will become a witness in the case.                                2. The Remaining Declarations of Attorney Cummings
                                                                           (Dkt. # 114, 118, and 165)
                                                                        The three remaining declarations of Attorney Cummings
   1. April 4th Declaration (Dkt.# 107)                                 do not relate to a motion for summary judgment, and
The personal knowledge requirement of Rule 56(e) applies to             therefore the requirements of Rule 56(e) do not apply.
affidavits in support of a Motion for Summary Judgment, such            See U.S. Small Business Admin. v. Citibank, N.A., No.
as this . 1 The Court finds that portions of the information            94 Civ. 4259(PKL), 1997 WL 45514 (S.D.N.Y., February
contained in this declaration were not within Attorney                  4, 1997). Attorney Cummings' April 24, 2006 Declaration
Cummings' personal knowledge. Initially, the Court notes                concerning the errata sheet sets out the circumstances
that the declaration addresses pertinent dates and events in            surrounding Michael MacPherson's review of his deposition
the litigation about which any attorney involved in this case           transcript. (Dkt. # 114.) The April 24, 2006 declaration
would seem to have knowledge. The exhibits attached to                  concerning Diageo's Motion for Sanctions identifies relevant
Attorney Cummings' declaration are also permissible, as they            facts and documentary support for North Trade's opposition
do not contain evidence that is not already in the record.              to the sanctions. (Dkt.# 118.) This declaration argues


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
           Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 34 of 46
North Trade U.S., Inc. v. Guinness Bass Import Co., Not Reported in F.Supp.2d (2006)
2006 WL 2263885

                                                                    For the foregoing reasons, the Defendant's Motions to
against Diageo's Motion for Sanctions by identifying relevant
                                                                    Strike (Dkt.# 106, 155) are hereby DENIED. This is not a
facts and documentary support for North Trade's position.
                                                                    recommended ruling. This is a discovery ruling and order
Cummings' June 3, 2006 declaration lays out a timeline
                                                                    reviewable pursuant to the “clearly erroneous” standard of
relating to discovery issues in this litigation. (Dkt.# 165.)
                                                                    review. 28 U.S.C. § 636(b)(1)(A); Fed.R.Civ.P. 6(a), (e) and
                                                                    72(a); and Rule 2 of the Local Rules for U.S. Magistrate
Although the “personal knowledge” requirement does not
apply, Attorney Cummings has made a representation under            Judges. As such, it is an order of the court. See 28 U.S.C. §
oath that each declaration is based upon his personal               636(b) (written objections to ruling must be filed within ten
knowledge. A l t h o u g h defendant is skeptical that              days after service of same).
these declarations are based on personal knowledge, and
legal arguments more appropriately placed in memoranda, the          *5 IT IS SO ORDERED at Hartford, Connecticut this 7th
Court finds that Attorney Cummings' declarations have not           day of August, 2006.
prejudiced defendant Diageo. As such, Defendant's Motion to
Strike is DENIED. There should be no further declarations           All Citations
of this type.
                                                                    Not Reported in F.Supp.2d, 2006 WL 2263885


                    IV. CONCLUSION


End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 35 of 46




                          F
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 36 of 46
S.E.C. v. Das, Not Reported in F.Supp.2d (2012)
2012 WL 425182



                   2012 WL 425182                                                       DISCUSSION
    Only the Westlaw citation is currently available.
      United States District Court, D. Nebraska.                 I. Exclusion of Recently Added Witnesses
                                                                 Defendants Rajnish Das (“Das”) and Stormy L. Dean
           SECURITIES AND EXCHANGE                               (“Dean”) ask the Court to exclude the testimony of three
               COMMISSION, Plaintiff,                            witnesses 1 that came to the attention of the Plaintiff
                         v.                                      Securities and Exchange Commission (“SEC”) during Dean's
   Rajnish K. DAS and Stormy L. Dean, Defendants.                deposition, asserting that the SEC failed to disclose the
                                                                 witnesses in a timely and proper manner. Das and Dean
                       No. 8:10CV102.                            suggest three separate bases for the exclusion of these
                              |                                  witnesses: (1) the SEC's failure to make (or timely
                        Feb. 8, 2012.                            supplement) a disclosure of individuals likely to have
                                                                 discoverable information under Fed.R.Civ.P. 26(a)(1)(A)(I);
Attorneys and Law Firms
                                                                 (2) the SEC's failure to disclose witnesses under Fed.R.Civ.P.
Gregory A. Kasper, Ian S. Karpel, Nicholas Heinke, Patricia      26(a)(3)(A)(I) in a timely and proper manner; and (3) the
E. Foley, Rebecca L. Franciscus, Thomas J. Krysa, Securities     SEC's failure to comply with the court's progression order
& Exchange Commission, Denver, CO, for Plaintiff.                requiring the timely disclosure of witnesses.

Kevin M. Shea, Michael Murray, Richilano, Shea Law Firm,         1      Bruce Baird, Joseph G. Connolly, Jr., and Joseph
David A. Zisser, Michelle M. Meyer, Davis, Graham Law
                                                                        Gilligan.
Firm, Denver, CO, for Defendants.

                                                                    A. Initial Disclosures
                                                                 Rule 26(a)(1)(A)(I) requires disclosure of “the name and, if
            MEMORANDUM AND ORDER                                 known, the address and telephone number of each individual
                                                                 likely to have discoverable information—along with the
LAURIE SMITH CAMP, Chief Judge.
                                                                 subjects of that information—that the discovering party may
 *1 This matter is before the Court on the Defendants' Motion    use to support its claims or defenses, unless the use would
in Limine to Strike Witnesses from the SEC's Nonexpert           be solely for impeachment.” Rule 26(e) requires parties to
Witness List and to Limit the Testimony of Steven Henning        supplement initial disclosures “in a timely manner ... if the
(Filing No. 156); the Defendants' Motion in Limine to            additional or corrective information has not otherwise been
Exclude Evidence of Subsequent Remedial Measures and             made known to the other parties during the discovery process
Settlement Agreements (Filing No. 160); and the Defendants'      or in writing.” The parties here do not dispute that the newly
motions requesting for hearing on the Motions in Limine          disclosed witnesses were unknown to the SEC at the time
(Filing Nos. 165, 176). The Court has reviewed the parties'      initial Rule 26(a)(1)(A)(I) disclosures were due. The question
briefs and indexes of evidence, and concludes that the motion    is whether the SEC should have supplemented its initial
to strike witnesses and limit testimony should be denied; the    disclosures upon becoming aware of the witnesses and the
motion to exclude evidence of subsequent remedial measures       likelihood that they held discoverable information helpful to
and settlement agreements should be granted; and the motions     the SEC.
for hearing should be denied. The Court's rulings are, of
course, without prejudice to the Defendants raising objections   The parties appear to agree that the SEC became aware of
to testimony and offers of evidence at the time of trial, and    the new witnesses during Dean's deposition on June 30, 2011.
without prejudice to the Plaintiff revisiting the issue of the   Thus, Das and Dean also became aware of the witnesses,
admissibility of evidence of the alleged “subsequent remedial    and their potential use, at that time. Because the SEC did
measures” and settlement agreements, outside the presence of     not interview the new witnesses until after the December 16,
the jury.                                                        2011, witness disclosure deadline, it is unlikely that the SEC
                                                                 knew any more about the potential testimony of the witnesses
                                                                 than Das and Dean knew, up until that time.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          1
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 37 of 46
S.E.C. v. Das, Not Reported in F.Supp.2d (2012)
2012 WL 425182

                                                                    filing satisfies both the substantive and timing requirements
 *2 The SEC cites to Rule 26's 1993 Advisory Committee              of the Rule.
Notes, suggesting that discovery of a new witness in a
deposition is precisely the kind of notice that Rule 26(e)
anticipates will relieve a party of the duty to file supplemental      C. Progression Orders
disclosures. Das and Dean respond that the 1993 Advisory            The initial progression order in this case required disclosure
Committee Notes are “superceded” by a 2000 amendment to             of witnesses before the October 7, 2010, planning conference.
Rule 26(a)(1)(A) that narrowed the scope of initial disclosures     Because there was no deadline for discovery at that time,
from all witnesses or documents whether favorable or                the progression order did not require more than disclosure
unfavorable, to those witnesses or documents the disclosing         of anticipated witnesses known as of October 7, 2010—
party may use to support its claims or defenses. Das and            reinforcing the initial disclosure requirements of Rule 26(a)
Dean appear to argue, first, that the 1993 Committee was            (1)(A)(I).
envisioning a party who discovered a witness during a
deposition that could be of use to the opposing party                *3 The second progression order set a deadline of September
and therefore should be relieved of making supplemental             9, 2011, for the disclosure of witnesses and a discovery
disclosures with respect to such a witness, and, second,            deadline of June 30, 2011. In August 2011, the third
because the amended rule no longer requires disclosure of           progression order moved the witness-disclosure deadline
witnesses that could be of use to the opposing party, the           to December 16, 2011. Because the SEC satisfied the
Committee's comments are no longer applicable. This Court           timing requirement of the third progression order by filing
is not persuaded by that argument. First, the 1993 Committee        witness disclosures on December 16, 2011, and because the
Note made no such distinction, and, second, Rule 26(e)'s            progression orders did not anticipate substantive discovery
language has remained unchanged since 1993—it continues             opportunities after the witness disclosure deadlines, the
to relieve a party of supplemental disclosure responsibilities      contention that the SEC violated the progression orders is
when the other party receives notice through the discovery          unfounded.
process.
                                                                    Because the witnesses in question were disclosed during
                                                                    Dean's deposition, it is likely that Dean (and Das) knew
   B. Pretrial Disclosures                                          more about the witnesses' contact information and potential
Rule 26(a)(3)(A)(I) requires the disclosure of “the name and,       testimony than the SEC knew. If, however, there is a question
if not previously provided, the address and telephone number        as to whether Das and Dean had timely actual notice of the
of each witness—separately identifying those the party              witnesses' contact information and an opportunity to speak
expects to present and those it may call if the need arises.”       with them in preparation for trial, that will be addressed by
While the Rule clearly requires basic contact information and       the Court at its meeting with counsel in chambers on February
designation of “may call” or “will call,” the Rule does not         14, 2012, at 8:30 a.m.
require disclosure of the subject of the testimony (as does
Rule 26(a)(1)(A)(I) above). Although the witness list filed
with the Court does not contain contact information (it merely      II. Use of SEC's Expert as a “Fact Witness”
states that the SEC separately supplied the information to the      Das and Dean object to the SEC's anticipated use of its
Defendants), Das and Dean have not specifically objected            expert witness, Steven Henning, as a “fact witness.” The
to the lack of such contact information. Instead, they claim        objection is based on the same arguments addressed above
that they have not been provided with sufficient information        with respect to timely and adequate disclosure of witnesses:
about the witnesses to allow for the development of discovery       (1) failure to disclose (or timely supplement) under Rule 26(a)
and trial strategies. Rule 26(a)(3)(A)(I), however, merely          (1)(A)(I), (2) failure to timely disclose as a “fact witness”
requires disclosure of witnesses and their contact information      under Rule 26(a)(3)(A)(I), and (3) failure to timely disclose
at least 30 days before trial (Fed. R. Civ.Pro.26(a)(3)(B)).        as a “fact witness” under the progression orders. Das and
The shortness of this notice indicates that the Rule is not         Dean also claim that Henning's testimony will impermissibly
intended to give rise to significant discovery, but rather to       summarize the SEC's case. The SEC contends that Henning's
give the parties some notice of the witnesses that will be          “fact testimony” will simply be authentication of certain
called and how they can be contacted. Aside from the lack           summary evidence admissible under Fed.R.Evid. 1006, or
of some contact information, the SEC's December 16, 2011,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 38 of 46
S.E.C. v. Das, Not Reported in F.Supp.2d (2012)
2012 WL 425182

demonstratives, permissible in the Court's discretion under       failed to timely disclose as such. The SEC counters that
Fed.R.Civ.P. 611(a).   2                                          the underlying evidence has been available and that no new
                                                                  expert testimony is being offered.
2      Das and Dean have not specifically objected to
                                                                  While the Court does not intend to permit Henning to
       the summary evidence itself at this time, but have
                                                                  suggest to the jury what conclusions it should draw from
       expressed their intention to object to evidence
                                                                  summary evidence that the jury can evaluate on its own, nor
       underlying the summaries. Such objections are not
                                                                  to interject non-disclosed expert opinions under the guise
       before the Court at this time, and will be addressed
                                                                  of “fact” testimony, the Court will not foreclose the use of
       when raised. Nothing in this Memorandum and
                                                                  Henning's testimony by an order in limine under Das and
       Order is meant to suggest the ultimate admissibility
                                                                  Dean's alternate argument. Their objections may be made at
       of the summaries or of the underlying evidence.
                                                                  the time of trial, when the nature of the summaries and the line
       The Court simply declines to preclude Henning,
                                                                  of questioning are both apparent. If necessary, the jury will be
       in limine, from offering testimony about the
                                                                  excused while the proper scope of Henning's testimony about
       summaries.
                                                                  the summaries is defined. 3
Because Das and Dean concede that Henning is an expert
witness who has no first hand personal knowledge of any           3
facts relevant to this case, there is no basis to suggest that           The SEC also contends that the summaries are
                                                                         admissible under 611(a) as demonstratives. If the
the SEC should have disclosed, initially or in a supplement,
                                                                         Court were to permit the summaries to be shown
that Henning was an “individual likely to have discoverable
                                                                         to the jury as demonstrative of evidence already
information.” For the same reasons outlined in sections I.B
                                                                         admitted, the summaries themselves would not be
and I.C. above, the disclosure of Henning as a witness on
                                                                         considered evidence and would not go to the jury at
December 16, 2011, satisfied the requirements of the witness-
disclosure Rules and the progression orders.                             the close of the case. See, e.g.,; U.S. v. Milkiewicz,
                                                                         470 F.3d 390, 397 (1 st Cir.2006) (noting that
If Henning merely authenticates summary evidence, Das and                a chart or other summary tool must be linked
Dean have no cause for concern that he will impermissibly                to evidence previously admitted and usually is
summarize the SEC's version of the facts. The SEC does                   not itself admitted into evidence); U.S. v. Janati,
state, however, that Henning will “describe ... what those               374 F.3d 263, 273 (4th Cir.2004) (holding that
summaries reflect.” Das and Dean refer the Court to two                  “pedagogical charts or summaries may include
cases in support of their contention that such testimony by              witnesses' conclusions or opinions, or they may
an expert witness should be excluded: Schreiber v. Nebraska,             reveal inferences drawn in a way that would assist
2007 WL 610411, *4 (D.Neb., Feb. 23, 2007), and SEC v.                   the jury. But displaying such charts is always
                                                                         under the supervision of the district court under
Shanahan, 2010 WL 415267 * (E.D.Mo.2010). While both
                                                                         Rule 611(a), and in the end they are not admitted
cases suggest that a witness should not provide analysis of
evidence that the jury can evaluate on its own, neither case             as evidence.”); and U.S. v. Buck, 324 F.3d 786,
addresses the appropriateness of a witness describing the                790 (5th Cir.2003) (holding that demonstratives
nature of, and basis for, summary evidence. Although not                 are not evidence, and Rule 611 is meant to allow
strictly necessary for the admission of summary evidence, an             pedagogical aides to clarify evidence that has
expert's description may prove useful to a jury unfamiliar with          already been admitted).
the nature of such summaries, and the Court will not foreclose
the use of such testimony by an order in limine.                  III. SEC Evidence of Subsequent Remedial Measures
                                                                  The SEC intends to introduce evidence of certain amended
 *4 As an alternative argument, Das and Dean object to the        SEC filings made by Das and Dean's former employer, to
characterization of Henning's expected testimony as “non-         demonstrate that earlier filings made by Das and Dean were
expert.” Indeed, the SEC acknowledges that the summaries          incorrect and materially false or misleading. Das and Dean
include data that Henning, “confirmed, in his expert opinion,     contend that the later filings were “subsequent remedial
were perquisites.” Das and Dean thus object on the grounds        measures,” and should be excluded under Fed. R. Ev. 407,
that these summaries are expert evidence that the SEC             which provides:



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 39 of 46
S.E.C. v. Das, Not Reported in F.Supp.2d (2012)
2012 WL 425182

                                                                    offer any such evidence. (SEC Brief, Filing No. 167 at 25.)
                                                                    It does, however, intend to refer to evidence gathered by the
             When, after an injury or harm                          shareholders' Special Litigation Committee in preparation for
             allegedly caused by an event, measures                 the litigation that led to the settlement. (Id. at 26.) Defendants
             are taken that, if taken previously,                   did not move, in limine, to exclude such evidence under Rule
             would have made the injury or harm                     408, Rule 403, or otherwise, although in their Reply Brief
             less likely to occur, evidence of the                  they argue that such evidence is irrelevant, hearsay, and not
             subsequent measure is not admissible                   probative of any issue in this case. (Filing No. 180. at 18.)
             to prove ... culpable conduct.... This                 Accordingly, the Court will grant the Defendants' motion with
             rule does not require the exclusion                    respect to the settlement of the shareholders' derivative action
             of evidence of subsequent measures                     and negotiations leading to that settlement, without further
             when offered for another purpose, ... or               analysis at this juncture.
             impeachment.
                                                                    4       Rule 408 provides in pertinent part as follows:
                                                                            “Evidence of the following is not admissible
The purposes underlying Rule 407 include (a) the elimination                on behalf of any party, when offered to prove
of a strong disincentive for remedial measures made in the                  liability for, invalidity of, or amount of a claim
public interest, and (b) the recognition that evidence of                   that was disputed as to validity or amount, or
subsequent remedial measures may lead a jury to draw a                      to impeach through a prior inconsistent statement
powerful, but often unfair, inference of culpable conduct on                or contradiction: (1) furnishing or offering or
the part of a defendant. This latter purpose ties in with Fed. R.           promising to furnish—or accepting or offering or
Ev. 403, which provides: “Although relevant, evidence may                   promising to accept—a valuable consideration in
be excluded if its probative value is substantially outweighed              compromising or attempting to compromise the
by the danger of unfair prejudice, [or] confusion of the                    claim; and (2) conduct or statements made in
issues....”                                                                 compromise negotiations regarding the claim,....”
                                                                            The purposes underlying Rule 408 include (1) the
It is recognized that the amended filings may have some                     promotion of a public policy favoring compromise
relevance. As this Court stated in its Memorandum and Order                 and settlement of disputes, and (2) elimination
of September 20, 2011, however, “material evidence will be                  of the unfair inference that settlement implies
that which relates to Das's and Dean's knowledge at the time                culpability.
of their alleged misstatements or omissions, and not evidence       IT IS ORDERED:
that was unknown to Das and Dean at the time they made their
certifications, but has since been revealed through subsequent      1. The Defendants' Motion in Limine to Strike Witnesses from
investigations or by remedial measures.” (Filing No. 139 at         the SEC's Nonexpert Witness List and to Limit the Testimony
14.) It is also recognized that the amended filings ultimately      of Steven Henning (Filing No. 156) is denied;
may be admitted for a purpose such as impeachment. But,
for now, it appears that admission of the amended filings           2. The Defendants' Motion in Limine to Exclude Evidence of
would be unfairly prejudicial to the Defendants, and the            Subsequent Remedial Measures and Settlement Agreements
Court will grant their motion in limine to preclude the SEC         (Filing No. 160) is granted;
from offering such evidence in its case-in-chief. Similarly, the
Court will exclude, in limine, under Rule 403, evidence of          3. The Defendants' Request for Fed.R.Evid. 104 Hearing
the spreadsheets created by Das and Dean's former employer          Regarding the Motion in Limine to Exclude Evidence of
under its new accounting principles.                                Subsequent Remedial Measures and Settlement Agreements
                                                                    (Filing No. 165) is denied as moot; and
 *5 With respect to evidence of the settlement of shareholder
derivative actions, which Defendants seek to exclude as             4. The Defendants' Motion for Hearing regarding their Motion
evidence of a compromise or offer to compromise, under              in Limine to Strike Witnesses from the SEC's Nonexpert
Rule 408 4 , the SEC states that it has no concrete plans to        Witness List and to Limit the Testimony of Steven Henning
                                                                    (Filing No. 176) is denied.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
           Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 40 of 46
S.E.C. v. Das, Not Reported in F.Supp.2d (2012)
2012 WL 425182


                                                        All Citations

                                                        Not Reported in F.Supp.2d, 2012 WL 425182

End of Document                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    5
Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 41 of 46




                        G
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 42 of 46
U.S. v. Sarraga-Solana, Not Reported in F.Supp.2d (2005)
2005 WL 3701472

                                                                  (D.I.239). Defendant has not filed a response to either of the
                                                                  Government's motions.
                  2005 WL 3701472
    Only the Westlaw citation is currently available.
      United States District Court, D. Delaware.                  II. DISCUSSION
       UNITED STATES OF AMERICA, Plaintiff,                          A. Whether testimony about Defendant's prior drug
                       v.                                            transactions should be admitted under Rule 404(b)
        Jesus SARRAGA–SOLANA, Defendant.                          The Government seeks to admit the testimony of Anthony
                                                                  Copeland, one of Defendant's alleged co-conspirators, who
               No. CRIM.A. 04–144–6–JJF.                          will testify about prior drug transactions with Defendant
                            |                                     that occurred earlier in 2004. The Government contends
                      Oct. 6, 2005.                               that the testimony does not go to Defendant's propensity
Attorneys and Law Firms                                           to commit this crime, but is being offered “to establish
                                                                  the closeness of the cooperation between Copeland and the
Adam Safwat, U.S. Attorneys, Wilmington, DE, for Plaintiff.       defendant regarding price and volume of heroin, as well as
                                                                  method of delivery ... [and] the defendant's intent to deliver
                                                                  amounts of heroin during the conspiratorial time period that
                 MEMORANDUM ORDER                                 are consistent with the amount charged in the Superseding
                                                                  Indictment.” (D.I. 234 at 2).
FARNAN, J.
                                                                  Evidence of other acts, which tend to show the defendant's
 *1 Pending before the Court is the Government's Motion In        propensity to commit the charged crime, are inadmissible.
Limine (D.I.234) and the Government's Supplemental Motion         Fed.R.Evid. 404(b). Evidence of other acts “may, however,
In Limine (D.I.238). For the reasons discussed, the Motion In     be admissible for other purposes, such as proof of motive,
Limine (D.I.234) will be granted in part and denied in part and   opportunity, intent, preparation, plan, knowledge, identity, or
the Supplemental Motion In Limine (D.I.238) will be granted.      absence of mistake or accident.” Id.

                                                                  In the Third Circuit, there is a four-part test for determining
I. BACKGROUND
                                                                  the admissibility of evidence under Rule 404(b). The test
This case involves several alleged conspirators who trafficked
                                                                  requires: “(1) a proper evidentiary purpose; (2) relevance
drugs from Philadelphia, Pennsylvania to Wilmington,
                                                                  under Rule 402; (3) a weighing of the probative value of the
Delaware. Defendant is alleged to have sold drugs to Anthony
                                                                  evidence against its prejudicial effect under Rule 403; and (4)
Copeland in Wilmington. Defendant is the only conspirator
                                                                  a limiting instruction concerning the purpose for which the
going to trial. Trial is scheduled to commence on October 5,
                                                                  evidence may be used.” United States v. Butch, 256 F.3d 171,
2005.
                                                                  175–76 (3d Cir.2001).
On September 23, 2005, the Government filed a Motion
                                                                   *2 First, in order to demonstrate a proper evidentiary
In Limine (D .I. 234), requesting that the Court rule on
                                                                  purpose, the Government must clearly articulate the purpose
the admissibility or use of certain evidence. Attached to
                                                                  for which the evidence will be used and the inferences that can
the Motion were two exhibits. Exhibit A included the
                                                                  be drawn therefrom. United States v. Mastrangelo, 172 F.3d
certifications of custodians of records at T–Mobile USA,
                                                                  288, 295 (3d Cir.1999). Copeland will testify about previous
Inc. and Excelon Business Services Company; exhibit B
                                                                  drug transactions, and from this testimony, the Government
included transcripts of tape-recorded conversations between
                                                                  wants the jury to infer that Copeland and Defendant had a
Defendant and Copeland and Copeland and an unnamed
                                                                  close relationship, that the prior drug transactions are similar
man. On September 27, 2005, after the date that motions
                                                                  to the one charged in the amount of drugs, etc., and that
were due, the Government filed a Motion For Leave To File
                                                                  Defendant intended to sell drugs. Because the Government
Supplemental Motion in Limine (D.I.237) and a proposed
                                                                  has articulated a purpose and has stated the inferences to be
Supplemental Motion In Limine (D.I.238). By its Order, the
                                                                  drawn from the testimony, the Court concludes that the first
Court granted the Government's Motion For Leave To File
                                                                  prong of the test has been satisfied.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 43 of 46
U.S. v. Sarraga-Solana, Not Reported in F.Supp.2d (2005)
2005 WL 3701472

                                                                   to which Copeland could testify. Also, the jury is likely to
Second, the evidence must have relevance under Rule                interpret Copeland's testimony as evidence that Defendant
402, meaning that the evidence must be relevant under              committed the crime for which he is on trial. While limiting
the Constitution, the Federal Rules of Evidence, and other         instructions may have some effect in reducing prejudice, the
federal statutes. Courts have accepted reasons similar to those    Court is not convinced that a jury can compartmentalize
offered by the Government as relevant under Rule 402. In           Copeland's testimony once it has been presented.
United States v. O'Leary, the prosecution successfully argued
that a co-conspirator's testimony about earlier purchases of       Because of the undue prejudice that could result and the
cocaine from the defendant was necessary to demonstrate            limited probative value of Mr. Copeland's testimony under
the “background of the charges, the parties' familiarity with      Rule 403, the Court will DENY the Government's Motion In
one another, and their concert of action.” O'Leary, 739            Limine I Motion To Use Evidence Of Prior Drug Dealing
F.2d 135, 136–37 (3d Cir.1984). Similarly, in Butch, the           With Co–Conspirator (D.I.234, I).
court permitted a co-conspirator's testimony because it was
“relevant to provide necessary background information, to
show an ongoing relationship between [the defendant and               B. Whether Defendant's prior arrests under different
a co-conspirator], and to help the jury understand the co-            aliases should be admitted for purposes of impeaching
conspirator's role in the scheme.” Butch, 256 F.3d at 176             Defendant's character for truthfulness should Defendant
(quoting United States v. Simmons, 679 F.2d 1042, 1050 (3d            choose to take the stand
Cir.1982)). Under these decisions, the Government's reasons        If the Defendant testifies, the Government seeks to impeach
for offering Copeland's testimony appear to have relevance         him regarding his truthfulness by questioning him about the
under Rule 402.                                                    use of aliases in connection with prior drug charges in 2001
                                                                   and 2002. The Government asserts that it will not inquire into
Third, the Court must make a Rule 403 determination                the nature of the charges.
of whether the evidence's “probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the     Federal Rule of Evidence 608(b) provides:
issues, or misleading the jury, or by considerations of undue
delay, or needless presentation of cumulative evidence.”
Fed.R.Evid. 403. If the probative value is substantially                       Specific instances of the conduct of a
outweighed by any of those factors, the evidence must be                       witness, for the purpose of attacking
excluded.                                                                      or supporting the witness' character
                                                                               for truthfulness ... may not be proved
This evidence could unfairly prejudice Defendant and                           by extrinsic evidence. They may,
mislead the jury. The evidence is not very probative because                   however, ... if probative of truthfulness
the Government has other ways of showing the price and                         or untruthfulness, be inquired into on
volume of heroin that was sold during the conspiracy                           cross-examination of the witness ...
—namely, recorded telephone conversations, information                         concerning the witness' character for
obtained from informants, information obtained from those                      truthfulness or untruthfulness.”
involved in the conspiracy, and the heroin that was seized
from the Oldsmobile Cutlass in December 2004. Additionally,
Copeland could testify to the amount of drugs and money            Fed.R.Evid. 608(b). There are several safeguards against
exchanged in the actual conspiracy without going into              abuse of this form of impeachment, including Rule 403, the
prior transactions. Finally, the Government can establish          requirement that the government have a good faith basis
Copeland's and Defendant's relationship by having Copeland         for asking about the prior conduct, and the requirement that
testify to their relationship during the conspiracy instead of     the specific instance of conduct not be too remote in time.
their prior relationship.                                          Fed.R.Evid. 608(b) advisory committee's note. Additionally,
                                                                   the prohibition against extrinsic evidence “bars any reference
 *3 While the probative value is little, the potential prejudice   to the consequences that a witness might have suffered as a
to Defendant from use of the evidence is great. The Defendant      result of the alleged bad act.” Id.
was neither convicted of nor charged with the prior bad acts



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 44 of 46
U.S. v. Sarraga-Solana, Not Reported in F.Supp.2d (2005)
2005 WL 3701472

Providing a false name is a specific act of conduct that           provided that it is accompanied by a declaration, signed by
is probative of truthfulness, and therefore, may be used to        the custodian of records stating that the record meets the
impeach Defendant's character for truthfulness if he chooses       requirements of 803(6). See Rambus, Inc. v. Infineon Techs.
to testify, provided that the safeguards of Rule 608 do not        AG, 348 F.Supp.2d 698, 701 (D.Va.2004) (“Rules 803(6) and
prevent its use. See United States v. Davis, 183 F.3d 231, 256     902(11) go hand in hand.”).
(3d Cir.1999); see also United States v. Ojeda, 23 F.3d 1473
(8th Cir.1994). However, if Defendant denies using aliases,        The Government has provided the Declarations of Susan
the Government must accept Defendant's answer due to the           Johnson and Anthony Cosuello, who swear that they are
prohibition on extrinsic evidence. Carter v. Hewitt, 617 F.2d      custodians of records at T–Mobile USA, Inc. and Excelon
961, 969–72 (3d Cir.1980).                                         Business Services Company. The Declarations also state
                                                                   that the records the Government seeks to admit were made
The safeguards of Rule 608 do not prevent the use of               at or near the time the information was transmitted by
this form of impeachment. The Government has matched               employees with knowledge, that the records are kept in the
Defendant to the aliases through fingerprints, and therefore,      course of regularly conducted business, and that it is the
has a good faith basis for inquiring into the specific instances   regular practice of the companies to make such records.
of conduct. Under Rule 403, the use of aliases is probative        Because the Government has provided the declarations of
of Defendant's truthfulness and not unfairly prejudicial to        the custodians of records, and because the declarations
Defendant so long as the Government avoids mentioning that         meet the requirements of Rule 803(6), the records are
the aliases were utilized by Defendant when he was charged         properly authenticated. Accordingly, the Court will GRANT
with a drug-related crime. Drug use and possession are not         the Government's Motion In Limine III Self–Authenticating
probative of truthfulness, and therefore, cannot be used to        Business Records (D.I.234, III). Additionally, the Court will
impeach a witness' character for truthfulness. See United          GRANT the Government's Supplemental Motion in Limine
States v. Wilson, 244 F.3d 1208, *25–27 (10th Cir.2001)            (D.I.238). 1
(“drug crimes ... have no relation to truth or untruth”); see
also United States v. Turner, 104 F.3d 217, 233 (8th Cir.1997).    1      The Government first sought a ruling on the records
Finally, the Government may not mention any repercussions
                                                                          for certain telephone numbers through its Motion
that resulted from using the aliases. For these reasons, the
                                                                          In Limine, and by its Supplemental Motion In
Court will GRANT the Government's Motion in Limine II
                                                                          Limine, sought a ruling on an additional telephone
Defendant's Prior Arrests Under Different Aliases (D.I.234,
                                                                          number.
II).

                                                                      D. Whether summaries of telephone toll records between
   C. Whether telephone toll records and energy billing               co-conspirators and summaries of recorded telephone
   records are properly self-authenticating through                   conversations between Anthony Copeland and his buyers
   certifications provided by custodians of records                   should be admitted under Rule 1006
 *4 The Government seeks to admit at trial telephone toll          The Government seeks to admit a summary of telephone toll
records from several of Defendant's cellular phones and            records for calls between co-defendants during the period
energy billing records from Defendant's apartment at 9352          of the alleged conspiracy. The Government also seeks to
Neil Road. The Government seeks a ruling on whether                admit a summary of the recorded wire-tapped telephone
the documents are properly self-authenticating and does not        conversations between Anthony Copeland and his buyers.
request that the Court determine whether the documents are
relevant or otherwise admissible at this time.                     Federal Rule of Evidence 1006 requires the proponent of
                                                                   a summary to establish that: (1) the documents are so
Federal Rule of Evidence 803(6) allows an exception to             voluminous that the trier of fact cannot conveniently examine
the hearsay rule for a record if it is “made at or near the        them in court; (2) the documents have been made available
time by, or from information transmitted by, a person with         to the opponent for examination or copying; (3) the original
knowledge, if kept in the course of a regularly conducted          documents are admissible into evidence; (4) the summary is
business activity, and if it was the regular practice of that      accurate and does not prejudice the other side; and (5) a proper
business activity to make” the record. Fed.R.Evid. 803(6).         foundation will be laid before admitting the summaries into
Such a record is self-authenticating under Rule 902(11),


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 45 of 46
U.S. v. Sarraga-Solana, Not Reported in F.Supp.2d (2005)
2005 WL 3701472

evidence. Fed.R.Evid. 1006; United States v. Pharis, 2000          hearsay exclusion, the Court concludes that the recordings
U.S. Dist. LEXIS 14514, 2–3 (E.D.Pa.2000).                         will be admissible.

                                                                   In addition to the admissibility of the underlying documents,
   1. Whether summaries of telephone toll records between          the Government also must demonstrate that it made the
   co-conspirators should be admitted under Rule 1006              originals (and not just the summaries) available to Defendant,
 *5 The Government may admit the proffered evidence                that the summaries are accurate and non-prejudicial, and
once it establishes the threshold facts for admission under        that a proper foundation can be laid for the summaries
Rule 1006. The Government must demonstrate that the                (independent of the foundation laid for the recordings
documents are voluminous, the original documents have been         themselves, see E infra ). If the Government can meet these
made available to Defendant, the summary is accurate and           requirements, the summary of the recorded conversations will
non-prejudicial, and a proper foundation can be laid for           be admissible. See United States v. Francis, 131 F.3d 1452
the summaries. The foundation that must be laid for the            (11th Cir.1197)(allowing summaries of recorded wire-tapped
summaries is independent of the foundation laid for the            conversations). Accordingly, the Court will DENY WITH
original documents. Fed.R.Evid. 1006 advisory committee's          LEAVE TO RENEW the Government's Motion in Limine VII
note.                                                              Fed.R.Evid. 1006 Summaries of Drug Amounts Reflected
                                                                   In Intercepted Communications Of Co–Conspirator (D.I.234,
Should the government meet these requirements of Rule              VII) once the Government has met the requirements of Rule
1006, the summary of the telephone toll records will be            1006.
admissible. See United States v. Atchley, 699 F.2d 1055
(11th Cir.1983); United States v. Dorta, 783 F.2d 1179
(4th Cir.1986). Accordingly, the Court will DENY WITH                 E. Whether the Starks Foundation provided by the
LEAVE TO RENEW the Government's Motion in Limine                      Government sufficiently authenticates audio-recordings of
IV Fed.R.Evid. 1006 Summary Exhibits Of Toll Records                  conversations obtained through wire-tapping
(D.I.234, IV) once the Government has met the requirements          *6 Due to the nature of audio-recordings and the ease with
of Rule 1006.                                                      which they are altered, laying the foundation for an audio-
                                                                   recording requires the Government to prove by clear and
                                                                   convincing evidence:
  2. Whether summaries of recorded telephone
  conversations between Anthony Copeland and his                     (1) That the recording device was capable of taking the
  buyers should be admitted to show the quantity of drugs               conversation now offered in evidence.
  discussed in those conversations
The Government contends that “presentation of all the calls          (2) That the operator of the device was competent to
would be burdensome” (D.I. 234 at 7), thus, fulfilling the              operate the device.
requirement that the underlying documents be voluminous.
                                                                     (3) That the recording is authentic and correct.

The Government also contends that the summaries would be             (4) That changes, additions or deletions have not been made
admissible because the underlying documents are admissible.             in the recording.
The Government states that it will be able to authenticate
the recordings by showing that the recordings are accurate           (5) That the recording had been preserved in a manner that
and authentic. Additionally, the Government contends that the           is shown to the court.
recordings are admissible because they are not hearsay. In
                                                                     (6) That the speakers are identified.
support of this contention, the Government cites Federal Rule
of Evidence 801(d)(2)(E) which provides that “[a] statement          (7) That the conversation elicited was made voluntarily and
is not hearsay if ... [t]he statement is offered against a party        in good faith, without any kind of inducement.
and is ... a statement by a coconspirator of a party during
the course and in furtherance of the conspiracy.” Fed.R.Evid.      United States v. Starks, 515 F.2d 112, 121 (3d Cir.1975)
801(d). Because the Government will be able to authenticate        (discussing how simple it is to alter, tamper, and selectively
the recordings and because the statements fall within the          edit tape recordings).




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           4
            Case 3:17-cv-00101-RDM Document 522-1 Filed 08/13/20 Page 46 of 46
U.S. v. Sarraga-Solana, Not Reported in F.Supp.2d (2005)
2005 WL 3701472

                                                                        provided Defendant's name is removed from the transcripts
The Government moves for the admission of the audio-
                                                                        until the voices are identified by a witness.
recordings subject to satisfaction of the Starks criteria. The
Government has satisfied the Starks factors by clear and
convincing evidence, and thus, authenticated the recordings.
Accordingly, the Court will GRANT the Government's Motion                                          ORDER
in Limine V Starks Foundation For Admission of Audio–
Recordings (D.I.234, V).                                                *7 For the reasons discussed, it is hereby ordered that:

                                                                          1. Motion In Limine I Motion To Use Evidence Of
  F. Whether the Government should be permitted to use                      Prior Drug Dealing With Co–Conspirator (D.I.234, I) is
  transcripts of the audio-recordings                                       DENIED.
The Government seeks to use transcripts of the tape-recorded
                                                                          2. Motion In Limine II Defendant's Prior Arrests Under
conversations between Anthony Copeland and Defendant and
                                                                             Different Aliases (D.I.234, II) is GRANTED.
Copeland and one of his buyers. The Government does not
seek to admit the transcripts into evidence.                              3. Motion In Limine III Self–Authenticating Business
                                                                            Records (D.I.234, III) is GRANTED.
Courts have permitted the use of transcripts to assist the
jury while listening to tape recordings. See United States                4. Motion In Limine IV Fed.R.Evid. 1006 Summary
v. DiSalvo, 34 F.3d 1204, 1220 (3d Cir.1994); Government                    Exhibits Of Toll Records (D.I.234, IV) is DENIED
of Virgin Islands v. Martinez, 847 F.2d 125, 128–29 (3d                     WITH LEAVE TO RENEW once the Government meets
Cir.1988). If the Court does permit the use of transcripts, it is           the requirements of Rule 1006.
preferable that the Court warn the jury that the transcript is
not evidence. DiSalvo, 34 F.3d at 1220; Martinez, 847 F.2d                5. Motion In Limine V Starks Foundation For Admission
at 128.                                                                      of Audio–Recordings (D.I.234, V) is GRANTED.

                                                                          6. Motion In Limine VI Transcripts Of Audio Recordings
There is a concern raised by the Defendant regarding
                                                                             (D.I.234, VI) is GRANTED.
the use of Defendant's name on the transcripts. While
done, “a preferable manner of identifying the speakers                    7.      Motion In Limine VII Fed.R.Evid. 1006
on the transcript ... [is] to refer to them as ‘Speaker 1’                     Summaries of Drug Amounts Reflected In Intercepted
and ‘Speaker 2’ or such similar designation.” Martinez,                        Communications Of Co–Conspirator (D .I. 234, VII)
847 F.2d at 128–29 (holding that while the use of the                          is DENIED WITH LEAVE TO RENEW once the
defendant's name on the transcript did not prejudice the                       Government has met the requirements of Rule 1006.
defendant, it is preferable not to use the defendant's
name). Once the Government establishes that the phone                     8. The Government's Supplemental Motion In Limine
belonged to Defendant and authenticates Defendant's voice                   (D.I.238) is GRANTED.
through Copeland's testimony, the Motion will be granted.
However, the Government must distinguish the speakers
                                                                        All Citations
until Copeland's testimony as “Speaker 1” and “Speaker 2.”
Accordingly, the Court will GRANT the Government's Motion               Not Reported in F.Supp.2d, 2005 WL 3701472
In Limine VI Transcripts Of Audio Recordings (D.I.234, VI)

End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
